Exhibit 10.324

 

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

COLLABORATION AND LICENSE AGREEMENT

By and Between

PHARMACOPEIA, INC.

and

SCHERING-PLOUGH LTD.



--------------------------------------------------------------------------------

Table of Contents

 

i



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), dated as of the
latest date of signature appearing below (the “Execution Date”) and to be
effective as of the Effective Date (as defined below), is made by and among:
Pharmacopeia, Inc., a Delaware corporation having its principal place of
business at 3000 Eastpark Boulevard, Cranbury, New Jersey 08512, (hereinafter
referred to as “Pharmacopeia”); and Schering-Plough Ltd., a Swiss corporation
having its principal place of business at Toepferstrasse 5, CH 6004 Lucerne,
Switzerland, (hereinafter referred to as “SPL”). Pharmacopeia and SPL are
sometimes referred to herein individually as a Party and collectively as the
Parties. References to “SPL” and “Pharmacopeia” shall include their respective
Affiliates (as hereinafter defined).

WHEREAS, SPL and Pharmacopeia desire to collaborate to design and conduct
medicinal chemistry optimization programs against SPL’s biological targets based
upon lead compounds selected by SPL; and

WHEREAS, SPL and Pharmacopeia also desire for Pharmacopeia to conduct a separate
program to identify new lead compounds by screening certain of its internal
compound libraries for activity against biological targets selected by SPL; and

WHEREAS, Pharmacopeia and SPL’s Affiliate Schering Corporation have entered into
a collaboration and license agreement relating to the United States of even date
herewith; and

WHEREAS, SPL and Pharmacopeia wish to modify and amend certain terms of the
existing 1998 Agreements (as defined below) between the Parties related to
Optimization Libraries (as defined in the 1998 Agreements);

NOW, THEREFORE, in consideration of the covenants, conditions, and undertakings
herein contained, SPL and Pharmacopeia hereby agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following capitalized terms, whether used in the
singular or plural, shall have the respective meanings set forth below:

1.1 “Acceptance” shall mean, with respect to an IND, NDA or HRD submitted by or
on behalf of SPL or its Affiliate or Sublicensee, notice by the FDA (or an
analogous regulatory authority in another country) that the IND, NDA or HRD has
been accepted for review by the FDA (or analogous regulatory authority). In the
event that the FDA (or analogous regulatory authority) is not required to
provide such a notice of acceptance of an IND, NDA or HRD, then “Acceptance”
shall be deemed to occur: (i) in the case of an IND, thirty (30) days following
the date of submission, or if previously rejected any resubmission, of such IND;
or (ii) in the case of an NDA or HRD, sixty (60) days following the date of
submission, or if previously rejected any resubmission, of such NDA or HRD,
unless in each case SPL or its Affiliates or Sublicensee receives notice from
the FDA (or analogous regulatory authority), during the applicable thirty
(30) or sixty (60) day period, that the NDA or HRD is not acceptable for review.

1.2 “Activity Criteria” shall mean the threshold criteria to be agreed upon by
the Parties for identifying compounds having activity against the relevant
Screening Target.

1.3 “Affiliate” shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with, a Party to this
Agreement. For purposes of this Agreement, the direct or indirect ownership of
fifty percent (50%) or more of the outstanding voting securities of an entity,
or the right to receive fifty percent (50%) or more of the profits or earnings
of an entity shall be deemed to constitute control, or if not meeting the
preceding requirements, any company owned or controlled by or owning or
controlling Pharmacopeia or SPL at the maximum control or ownership right
permitted in a country where such company exists. Such other relationship as in
fact results in actual control over the management, business and affairs of an
entity shall also be deemed to constitute control. *.

 

1



--------------------------------------------------------------------------------

1.4 “Agreement Compound” shall mean any Lead Compound or Derivative Compound, as
well as *

1.5 “Agreement Product” shall mean any product containing an Agreement Compound,
including, without limitation, products for the therapeutic or prophylactic
treatment or prevention of diseases and conditions in human beings or animals.

1.6 “Carryover Programs” shall have the meaning set forth in Section 2.02.

1.7 “Collaboration” shall mean the Optimization Programs and Screening Programs
to be performed at Pharmacopeia’s facilities by SPL or Pharmacopeia under this
Agreement to discover Agreement Compounds for further development by SPL.

1.8 “Collaboration Committee” shall have the meaning set forth in Section 3.1.

1.9 “Collaboration Research Plan” shall have the meaning set forth in
Section 2.1.

1.10 “Collaboration Target-Specific Technology” shall mean Collaboration
Technology relating to assays, compound screening methods and biological
research tools, in each case which are discovered and developed through
Collaboration research directed to a specific Target, or a small number of
closely related Targets (e.g. a family of biological receptor subtypes), and are
not readily applicable to other types of Targets; provided, however, that
Collaboration Target-Specific Technology shall not include any rights in or to
any Schering Technology (including, without limitation, SPL’s proprietary
Targets) or any Agreement Compounds.

1.11 “Collaboration Technology” shall mean Collaboration Patent Rights and
Collaboration Know-How.

1.11.1 “Collaboration Patent Rights” shall mean: (i) all patents and patent
applications claiming any invention or discovery made by or on behalf of
Pharmacopeia in performance of the Collaboration (including, without limitation,
the synthesis and composition of matter of any Agreement Compound, or method of
use thereof); and (ii) any divisions, continuations, continuations-in-part,
reissues, reexaminations, extensions or other governmental actions which extend
any of the subject matter of the patent applications or patents in (i) above,
and any substitutions, confirmations, registrations, revalidations, or additions
of any of the foregoing, in each case, which is owned or controlled, in whole or
part, by license, assignment or otherwise by Pharmacopeia during the term of
this Agreement; provided, however, that Collaboration Patent Rights shall not
include any patents or patent applications which are Schering Technology or
Pharmacopeia Technology.

1.11.2 “Collaboration Know-How” shall mean all proprietary ideas, inventions,
data, know-how, instructions, processes, formulas, materials, expert opinion and
information (including, without limitation, (i) biological, chemical, physical
and analytical data and information relating to Agreement Compounds, and
(ii) any structure-function data related to Lead Compounds or Derivative
Compounds), in each case which is developed by Pharmacopeia in performance of
the Collaboration; provided, however, that Collaboration Know-How shall not
include Collaboration Patent Rights, Schering Technology or Pharmacopeia
Technology.

1.12 “Combination Product” shall mean an Agreement Product which comprises two
(2) or more active therapeutic ingredients at least one (1) of which is an
Agreement Compound.

1.13 “Derivative Compound” shall mean any compound derived by Pharmacopeia in
the performance of the Collaboration, in each case from one or more Lead
Compounds, and having activity against the same Target as such Lead
Compound(s). As used herein, a compound shall be deemed to have been “derived
from” a Lead Compound if it *

 

2



--------------------------------------------------------------------------------

1.14 “Development Candidate” shall mean a Lead Compound, Derivative Compound or
Schering Derivative which possesses the desirable properties of a therapeutic
agent for the prevention or treatment of a clinical condition, in the absence of
required safety trials necessary to begin human testing.

1.15 “Effective Date” shall have the meaning set forth in Section 2.01.

1.16 “Excluded Compound” shall have the meaning set forth in Section 2.9.3.

1.17 “FDA” shall mean the United States Food and Drug Administration or any
corresponding foreign registration or regulatory authority.

1.18 “First Commercial Sale” shall mean, with respect to any Agreement Product,
the first sale for end use of such Agreement Product in the Territory after
receipt of the requisite Regulatory Approval.

1.19 “FTE” shall mean a full-time employee dedicated to the conduct of the
Collaboration or, in the case of less than full-time dedication, a full-time
equivalent person-year, based on a total of forty-six and one-fourth
(46.25) weeks or one thousand eight hundred fifty (1,850) hours per year, of
work on or directly related to the Collaboration.

1.20 “Hit” shall mean a Pharmacopeia Compound identified by Pharmacopeia during
the term and in performance of the Collaboration as meeting the Activity
Criteria with respect to the given Screening Target.

1.21 “HRD” shall mean a health registration dossier or its equivalent covering
an Agreement Product filed in any country outside the United States and which is
analogous to an NDA and including, where applicable, applications for pricing,
pricing reimbursement approval, labeling and Regulatory Approval.

1.22 “IND” shall mean an Investigational New Drug application, as defined in the
U.S. Food, Drug and Cosmetic Act and the regulations promulgated thereunder for
initiating clinical trials in the United States, or any corresponding foreign
application, registration or certification.

1.23 “Lead Compound” shall mean any Hit or Schering Compound with respect to
which the Parties agree to initiate a program of medicinal chemistry to identify
a Development Candidate based upon the structure of such Hit or Schering
Compound.

1.24 “Major Market” shall mean Japan or any three (3) of the following
countries; France, Germany, Italy, Spain or the United Kingdom.

1.25 “NDA” shall mean a New Drug Application, Product License Application, or
Biologic License Application, as defined in the U.S. Food, Drug and Cosmetics
Act and regulations promulgated thereunder, or the equivalent filed with the FDA
seeking approval to market and sell an Agreement Product in the United States.

1.26 “Net Sales” shall mean, with respect to each country in the Territory, the
invoice price billed by SPL or its Affiliates, or their respective Sublicensees,
to Third Parties (whether an end-user, a distributor or otherwise) for the sale
of Agreement Products, and exclusive of intercompany transfers or sales among
SPL, its Affiliates and/or Sublicensees in the Territory, less the reasonable
and customary deductions from such gross amounts including: (i) normal and
customary trade, cash and quantity discounts, allowances and
credits; (ii) credits or allowances actually granted for damaged goods, returns
or rejections of Agreement Product and retroactive price reductions; (iii) sales
or similar taxes (including duties or other governmental charges levied on,
absorbed or otherwise imposed on the sale of Agreement Product including,
without limitation, value added taxes or other governmental charges otherwise
measured by the billing amount, when included in billing); (iv) freight,
postage, shipping, customs duties and insurance charges, when included in
billing; (v) charge back payments and rebates granted to managed health care
organizations or their agencies, and purchasers and reimbursers or to trade
customers, including but not limited to, wholesalers and chain and pharmacy
buying groups; (vi) commissions paid to Third Parties other than sales personnel
and sale representatives or sales agents; and (vii) rebates (or equivalents
thereof) granted to or charged by national, state or local governmental
authorities in a country in the Territory. In determining Net Sales of an
Agreement Product any of the above discounts shall be accounted for and
apportioned based on the list price of each such Agreement Product.

 

3



--------------------------------------------------------------------------------

In the event that an Agreement Product is sold in the form of a Combination
Product, Net Sales for such Combination Product will be calculated by
multiplying actual Net Sales of such Combination Product by the fraction A/(A+B)
where: A is the invoice price of the Agreement Product contained in the
Combination Product if sold separately by SPL, an Affiliate or Sublicensee; and
B is the invoice price of any other active therapeutic ingredients in the
Combination Product if sold separately by SPL, an Affiliate or Sublicensee. In
the event that the Agreement Product is sold in the form of a Combination
Product containing one or more active therapeutic ingredients other than an
Agreement Product and one or more such active therapeutic ingredients of the
Combination Product are not sold separately, then the above formula shall be
modified such that A shall be the fully allocated manufacturing cost to SPL, its
Affiliates or Sublicensee of the Agreement Product and B shall be the fully
allocated manufacturing cost to SPL, its Affiliate or Sublicensee of any other
active therapeutic ingredients in the combination, in each case, determined in
accordance with the schedule of fully allocated manufacturing costs set forth in
Exhibit C.

1.27 “Optimization Program” shall mean a medicinal chemistry research program to
discover one or more Development Candidates with respect to a given Target based
upon one or more Lead Compounds.

1.28 “Pharmacopeia Change in Control” shall mean any of the following: (i) a
reorganization, merger or consolidation of Pharmacopeia with a Major
Pharmaceutical Company if the shareholders of Pharmacopeia (determined
immediately prior to the reorganization, merger or consolidation taking effect)
hold, directly or indirectly, less than fifty percent (50%) of the surviving
corporation (determined immediately after such reorganization, merger or
consolidation takes effect); (ii) an acquisition by a Major Pharmaceutical
Company of direct or indirect beneficial ownership of voting stock of
Pharmacopeia representing more than fifty percent (50%) of the total current
voting power of Pharmacopeia then issued and outstanding; (iii) a sale of all or
substantially all the assets of Pharmacopeia’s Drug Discovery division to a
Major Pharmaceutical Company; or (iv) a liquidation or dissolution of
Pharmacopeia. As used in this Section 1.28, the term “Major Pharmaceutical
Company” shall mean any entity (including any corporation, joint venture,
partnership or unincorporated entity), as well as any Affiliates or division(s)
of such entity, that is engaged in the research, development, manufacturing,
registration and/or marketing of drug products that are approved under NDAs,
HRDs, ANDAs or Biologics License Applications, having annual sales of
pharmaceutical products of *.

1.29 “Pharmacopeia Compound” shall mean a compound synthesized and characterized
by Pharmacopeia and which is contained in one of Pharmacopeia’s proprietary
internal compound libraries.

1.30 “Pharmacopeia Technology” shall mean Existing Pharmacopeia Patent Rights,
Existing Pharmacopeia Know-How, and Pharmacopeia Improvements.

1.30.1 “Existing Pharmacopeia Patent Rights” shall mean (i) all patents and
patent applications existing as of the Effective Date that claim the synthesis
or composition of matter of a Lead Compound which is a Hit (and/or any other
Hits from the same Screening Program as such Lead Compound) or a corresponding
Derivative Compound, or the method of use thereof, and (ii) any divisions,
continuations, continuations-in-part, reissues, reexaminations, extensions or
other governmental actions which extend any of the subject matter of the patent
applications or patents in (i) above, and any substitutions, confirmations,
registrations, revalidations, or additions of any of the foregoing, in each
case, which is owned or controlled, in whole or part, by license, assignment or
otherwise by Pharmacopeia during the term of this Agreement, and subject to any
limitations and prohibitions of such license or sublicense.

1.30.2 “Existing Pharmacopeia Know-How” shall mean all ideas, inventions, data,
know-how, instructions, processes, formulas, expert opinion and information,
including, without limitation, biological, chemical, physical and analytical
data and information, existing as of the Effective Date, owned or controlled in
whole or part by Pharmacopeia by license, assignment or otherwise, which is
necessary for the discovery, development, manufacture or use of Lead Compounds
based on Hits (and/or any other Hits from the same Screening Program as such
Lead Compound) or corresponding Derivative Compounds and/or the discovery,
development, manufacture, use, sale or commercialization of corresponding
Agreement Products, in each case, to the extent Pharmacopeia has the right to
license or sublicense the same, and subject to any limitations and prohibitions
of such license or sublicense.

 

4



--------------------------------------------------------------------------------

1.30.3 “Pharmacopeia Improvements” shall mean all patentable inventions
conceived and reduced to practice, solely or jointly, by Pharmacopeia or SPL in
the conduct of the Collaboration that are within the scope of a claim of an
issued patent within the Existing Pharmacopeia Patent Rights (i) which patent
issued prior to the Effective Date or (ii) which claim has an effective filing
date prior to the Effective Date; provided, however, that Pharmacopeia
Improvements shall not include Pharmacopeia Independent Technology (as defined
in Section 2.10.1).

1.31 “Phase III” shall mean Phase III clinical trials as prescribed by
applicable FDA regulations, regardless of whether such trials are conducted in
the United States or elsewhere.

1.32 “Regulatory Approval” shall mean any applications or approvals, including
any INDs, NDAs, supplements, amendments, pre- and post-approvals, marketing
authorizations based upon such approvals (including any prerequisite
manufacturing approvals or authorizations related thereto) and labeling
approval(s), technical, medical and scientific licenses, registrations or
authorizations of any national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the manufacture, distribution, use, import, export or sale of Agreement
Product(s) in the Territory.

1.33 “Schering Compound” shall mean a compound which is independently discovered
by or on behalf of SPL, without the use of Collaboration Technology or
Pharmacopeia Technology as demonstrated by documented evidence created at the
time of such discovery, and which is active against a specific Target.

1.34 “Schering Derivative” shall mean any compound derived by SPL during the
term of the Collaboration or for a period of * the expiration or earlier
termination of the Collaboration, in each case from any Derivative Compound(s)
or from a Lead Compound which is a Hit, and having as its primary mode of
action *As used herein, a compound shall be deemed to have been “derived from”
such a Lead Compound or a Derivative Compound if it*.

1.35 “Schering Technology” shall mean Schering Patent Rights, Schering Know-How
and Schering Improvements.

1.35.1 “Schering Patent Rights” shall mean (i) all existing patents and patent
applications owned or controlled in whole or in part by SPL or its Affiliates as
of the Effective Date (including, without limitation, those which claim the
synthesis or composition of matter of a Lead Compound or Derivative Compound, or
the method of use thereof, or which relate to any Target or any assay provided
by SPL for use in the Collaboration or the corresponding Targets for such
assays), (ii) all patents and patent applications claiming any invention or
discovery made by or behalf of SPL or its Affiliates, other than in performance
of the Collaboration, in connection with the discovery and/or development of any
Agreement Compounds and/or Schering Compounds, and/or the development and
commercialization of any Agreement Product, and (iii) any divisions,
continuations, continuations-in-part, reissues, reexaminations, extensions or
other governmental actions which extend any of the subject matter of the patent
applications or patents in (i) or (ii) above, and any substitutions,
confirmations, registrations, revalidations, or additions of any of the
foregoing.

1.35.2 “Schering Know-How” shall mean all ideas, inventions, data, know-how,
instructions, processes, formulas, materials, expert opinion and information,
including, without limitation, biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, clinical, safety,
manufacturing and quality control data and information (except for any of the
above arising in performance of the Collaboration) owned or controlled in whole
or part by SPL by license, assignment or otherwise, which is necessary for the
discovery, development, manufacture, use, sale or commercialization of Agreement
Products, in each case, to the extent SPL has the right to license or sublicense
the same, and subject to any limitations and prohibitions of such license or
sublicense; provided, however, that Schering Know-How does not include Schering
Patent Rights.

1.35.3 “Schering Improvements” shall mean all patentable inventions conceived
and reduced to practice solely or jointly by SPL or Pharmacopeia in the conduct
of the Collaboration that are within the scope of the claims of any issued
patent within the Schering Patent Rights (i) which patent issued prior to the
Effective Date or (ii) which claim has an effective filing date prior to the
Effective Date.

 

5



--------------------------------------------------------------------------------

1.36 “Screening Program” shall mean a program to screen Pharmacopeia’s internal
compound libraries for activity against one or more Screening Targets for the
purpose of identifying Hits.

1.37 “Screening Target” shall mean a Target agreed to by the Parties pursuant to
Section 2.1.2.

1.38 “Sublicensee” shall mean with respect to a particular Agreement Product, a
Third Party to whom SPL has granted a sublicense under the applicable
Pharmacopeia Technology, Schering Technology or Collaboration Technology to
make, use and/or sell such Agreement Product. As used in this Agreement, it is
understood that “Sublicensee” shall also include a Third Party or Third Parties
to whom SPL has granted the right to distribute such Agreement Product, provided
that such Third Party or parties has (have) the primary responsibility for
marketing and promotion at its (their) expense of such Agreement Product within
the field or territory for which such distribution rights are granted, which
marketing and promotional activities are not subsidized directly or indirectly
by SPL.

1.39 “Target” shall mean a biomolecular entity (including, without limitation,
receptors, enzymes, nucleic acids and proteins, and/or fragments thereof) that a
small molecule is screened against in order to determine whether the small
molecule demonstrates a specific biochemical or pharmaceutical effect.

1.40 “Territory” shall mean all of the countries and territories in the world,
except for the United States and its territories, possessions and commonwealths.

1.41 “Third Party” shall mean any Party other than Pharmacopeia and its
Affiliates, SPL and its Affiliates, Schering Corporation and its Affiliates, and
their permitted assigns.

1.42 “1994 Agreements” shall have the meaning set forth in Section 11.17.

1.43 “1998 Agreements” shall have the meaning set forth in Section 11.17.

1.44 “US Agreement” shall mean that certain Collaboration and License Agreement
entered into by and between Pharmacopeia and Schering Corporation of even date
herewith.

1.45 “Valid Claim” shall mean a composition-of-matter or method-of-use claim of
an issued and unexpired patent included within the Collaboration Patent Rights
or Pharmacopeia Patent Rights, and in each case which has not been revoked or
held unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise.

ARTICLE II

COLLABORATION

2.0 Effective Date; 1998 Agreements.

2.01 Effective Date. SPL and Pharmacopeia have signed this Agreement on the
Execution Date as evidence of their mutual desire to establish a collaborative
alliance to discover and develop Agreement Products effective against certain
Targets. *

2.02 Relationship to 1998 Agreements. As of the Effective Date, all of SPL’s
remaining obligations to provide research funding for Pharmacopeia FTEs under
Sections 2.4 and 5.2 of the 1998 Agreements, and all of Pharmacopeia’s remaining
obligations to provide FTEs under Section 2.5.1 of the 1998 Agreements, shall
terminate. In addition, as of the Effective Date, any and all ongoing research
programs at Pharmacopeia *shall continue to be performed using the Pharmacopeia
FTEs to be provided under this Agreement, as determined by the Collaboration
Committee. As of the Effective Date, any and all such ongoing programs
(hereinafter “Carryover Programs”) shall be treated under this Agreement as
Optimization Programs; provided, however, that notwithstanding

 

6



--------------------------------------------------------------------------------

anything herein to the contrary, the provisions of this Agreement related to
diligence, milestone payments, royalties, ownership, exclusivity, patent related
activities and any and all other rights or obligations with respect to *shall be
governed by the terms and conditions of the 1998 Agreements, and SPL shall have
no milestone or royalty payment obligations under this Agreement with respect
thereto. Except as expressly modified and amended by this Agreement, all other
terms and conditions of the 1998 Agreements shall remain in full force and
effect.

2.1 Collaboration Research Programs.

2.1.1 Optimization Programs. Within thirty (30) days of the Effective Date, the
Collaboration Committee shall agree upon a written overall plan for each of the
Optimization Programs to be conducted by the Parties (the “Collaboration
Research Plan”). The Collaboration Research Plan shall be periodically revised
and updated (at least annually) by the Collaboration Committee during the term
of the Collaboration. The Collaboration Research Plan shall set forth the
responsibilities of each of the Parties with respect to performance of the
Optimization Programs. The Collaboration Committee shall have responsibility for
monitoring the performance of Optimization Programs against the current
Collaboration Research Plan. Notwithstanding the foregoing, the Parties
acknowledge and agree that SPL, in its sole discretion, shall have primary
responsibility and decision making authority with respect to the selection of
the Targets and Lead Compounds and the specific Optimization Programs to be
conducted during the Collaboration; provided that Pharmacopeia shall not be
obligated to undertake an Optimization Program for a Target selected by SPL if
Pharmacopeia reasonably determines that the performance of an Optimization
Program based upon that Target would constitute a breach one or more of
Pharmacopeia’s existing contractual obligations to Third Parties; and provided
further, that Pharmacopeia’s obligation to undertake such an Optimization
Program shall be subject to Section 2.12.

2.1.2 Screening Programs. Within thirty (30) days after the Effective Date, SPL
shall notify Pharmacopeia in writing of the identity of*Screening Targets. Such
notice shall include the applicable Activity Criteria recommended by SPL for
each proposed Screening Target, which Activity Criteria shall constitute
Schering Know-How. Such Activity Criteria shall include, without
limitation, *Pharmacopeia shall have the right to reject any proposed Targets as
Screening Targets if: (i) it has a pre-existing contractual obligation to any
Third Party that provides for exclusivity and/or non-compete obligations with
respect to such Target; or (ii) Pharmacopeia has previously screened one or more
Pharmacopeia Compounds against the same Target and there are less than two
million (2,000,000) Pharmacopeia Compounds that have not previously been
screened against the Target; or (iii) in accordance with the terms of
Section 2.12. In addition, in the event that Pharmacopeia reasonably believes
(based upon objective scientific information) that the Activity Criteria
recommended by SPL for a proposed Screening Target are not reasonably
attainable, then the Collaboration Committee shall promptly meet to agree in
good faith upon mutually acceptable Activity Criteria. Pharmacopeia shall
promptly notify in writing whether it accepts or rejects each such Target as a
Screening Target. SPL shall have the right to propose a replacement Target for
each Target rejected by Pharmacopeia, which replacement Target may be accepted
or rejected by Pharmacopeia, as described above. The Parties shall use
reasonable efforts to agree on *SPL shall propose*additional Targets for
acceptance by Pharmacopeia as Screening Targets for Screening
Programs. Pharmacopeia shall have the right to accept or reject such Targets, as
described above, and the Parties shall use reasonable efforts to agree on *new
Screening Targets for Screening Programs to be conducted by Pharmacopeia *To the
extent that SPL will be funding *the Parties shall use reasonable efforts to
agree upon *new Targets (to be proposed by SPL *as Screening Targets for
Screening Programs to be conducted by Pharmacopeia *

2.2 Collaboration Term. The term of the Collaboration shall be *and, unless
extended pursuant to Section 2.2.1, or earlier terminated pursuant to
Section 2.2.2 or Article X, shall expire on the third anniversary of the
Effective Date.

2.2.1 Extension of Collaboration Term. In the event that SPL continues to fund
the Collaboration *in accordance with Section 2.5.2, then the Collaboration may
be extended for *as provided below. The first *shall be effective upon agreement
by SPL *shall be effective upon agreement by SPL *Each of the *shall become
effective upon written notice by SPL to Pharmacopeia that it agrees to the *in
accordance with Section 2.8.3. * shall be at SPL’s sole discretion and shall be
for the purpose of completing any Optimization Programs which are still in
progress at the end *The *extension, if any, shall be effective upon written
notice by SPL to Pharmacopeia at least * If SPL does not provide such notice,
the Collaboration shall expire on *.

 

7



--------------------------------------------------------------------------------

2.2.2 Wind Down Period. The parties acknowledge that*of the Collaboration is
intended to serve as a wind down period during which any then ongoing
Optimization Programs can be completed. Thus, if SPL does not elect to *during
the *shall be the wind down period. In the event that SPL is *during *of the
Collaboration and SPL does not agree to *during *of the Collaboration based upon
one or more *then the Collaboration shall continue for a wind down period of *to
enable the Parties to complete and wind down any remaining Optimization Programs
then ongoing. SPL’s funding obligations during the *period shall be governed by
the terms of Section 2.5.2*, 2.5.4*, or 2.5.3*, as applicable.

2.2.3 Termination of Collaboration Upon Pharmacopeia Change in Control. In the
event of a Pharmacopeia Change in Control during the term of the Collaboration,
SPL shall have the right, in its discretion, (i) to terminate the Agreement
pursuant to Section 10.4.1, below, or (ii) to terminate the Collaboration and
not the Agreement upon ninety (90) days written notice to Pharmacopeia after
such Change in Control expressly stating its intention to terminate the
Collaboration. In the event that SPL elects to terminate the Collaboration and
not the Agreement, then (a) SPL will not be obligated to make the payments set
forth in Section 5.2 for the period after the effective date of such
termination, (b) Pharmacopeia shall not be obligated to conduct any
Collaboration research activities after the effective date of such termination,
and (c) the remaining terms and conditions of this Agreement, including without
limitation the licenses and royalty obligations set forth herein, shall remain
in full force and effect until the Agreement expires or is terminated as set
forth in Article X, below.

2.2.4 Early Termination of Screening Programs. In the event that Pharmacopeia
fails to identify any Hits meeting the applicable Activity Criteria from any of
the Screening Programs conducted during * then SPL shall have the right to
terminate all further obligations with regard to Screening Programs in *This
right shall be exercisable by SPL, in its sole discretion, by providing written
notice to that effect to Pharmacopeia within *In the event that the Screening
Programs are terminated pursuant to this Section 2.2.4, then Pharmacopeia shall
not conduct any further Screening Programs under this Agreement during the
remaining term of the Collaboration. In addition, notwithstanding anything
herein to the contrary: (i) the Collaboration shall be limited to a total *being
a wind down year in which SPL shall only be obligated to fund *chemists, as
provided in Section 2.5.2; and (ii) the number of FTEs to be funded during *
consisting of*chemistry FTEs and*biology FTEs, to conduct the Optimization
Programs *In the event that following such early termination of the Screening
Programs by SPL, or during any other wind down period under Section 2.2.2,
Pharmacopeia undertakes any new Optimization Programs based upon Lead Compounds
which are Schering Compounds (“Wind Down Programs”), then notwithstanding
anything herein to the contrary, Pharmacopeia shall be entitled to receive
milestone payments with respect to any new Agreement Compounds resulting from
such Wind Down Programs under Section 5.4.1(a), but shall not be entitled to
receive any royalty payments under Section 5.5 on sales of any Agreement
Products containing an Agreement Compound resulting from such Wind Down Programs
or with respect to any pharmaceutical products containing a Schering Compound
having primary activity against the Target which was the subject of the Wind
Down Program.

2.3 Pharmacopeia Responsibilities. Pharmacopeia shall use commercially
reasonable efforts to provide:

(i) the number of scientist FTEs agreed to by the Parties, as set forth in
Section 2.5, and such additional scientists as may be mutually agreed to in
writing by the Parties and paid for by SPL, for performance of the Collaboration
during each year of the Collaboration (it being understood and agreed that FTEs
provided by Pharmacopeia for the Collaboration under the US Agreement shall also
be deemed to be provided to this Collaboration for purposes of determining the
number of FTEs provided by Pharmacopeia hereunder);

(ii) research facilities, laboratories and equipment sufficient to enable the
Collaboration scientists (including Pharmacopeia employees and one (1) SPL
employee to be provided pursuant to Section 2.4(i)) to perform the Collaboration
in a fashion similar to the operation of Pharmacopeia’s own operations. The
chemistry FTEs shall work in dedicated laboratories at Pharmacopeia’s research
facilities in New Jersey; and

(iii) administrative services necessary to conduct the business of the
Collaboration in a manner comparable to that of Pharmacopeia’s own business
activities.

 

8



--------------------------------------------------------------------------------

It is understood and agreed that, except as may be mutually agreed by the
Parties, Pharmacopeia shall not be obligated hereunder to conduct research or
development activities in the Collaboration which are outside the scope of the
Collaboration Research Plan or the Screening Programs.

2.4 SPL Responsibilities. SPL shall provide research funding for the
Collaboration as set forth in Section 5.2 and shall use commercially reasonable
efforts to provide:

(i) one scientific director provided by SPL, in combination with Schering
Corporation, to work full-time on the Collaboration managing the day-to-day
operations of the Collaboration (the “Collaboration Director”);

(ii) additional support for Collaboration research projects, including, without
limitation, scientists, facilities and materials to perform biological research
to identify Targets, assay development, compound screening, medicinal chemical
research and analytical support services; and

(iii) the research materials, procedures and Schering Know-How necessary to
conduct the Screening Programs, as provided in Section 2.8.

2.5 Collaboration Staffing.

2.5.1 Pharmacopeia Initial FTE Commitments. During *Pharmacopeia will
provide *FTEs, consisting of *synthetic/medicinal chemists *and the
remaining *biology FTEs to be allocated, as determined by the Collaboration
Committee, between bioassay support for Optimization Programs and performance of
Screening Programs. The Parties agree that the Collaboration Committee shall
have the right to (i) increase or decrease the total number of FTEs to be
provided by Pharmacopeia and funded by SPL during any year of the Collaboration,
and/or (ii) to adjust the allocation of the total number of FTEs working on the
Collaboration between chemistry and biology FTEs, in each case as necessary to
carry out the Collaboration Research Plan; provided, however, that any such
adjustments must be agreed upon by the Collaboration Committee in advance in
writing, shall not be made more than once in any given quarter, and shall
not *or *in any wind down year. Pharmacopeia’s obligation to provide FTEs
during*as well as during any extension of the Collaboration pursuant to
Section 2.2.1 or wind down period pursuant to Section 2.2.2, shall be determined
in accordance with Sections 2.5.2, 2.5.3 or 2.5.4, as applicable. All of the
Pharmacopeia chemistry FTEs assigned to work on the Collaboration *On or before
the Effective Date, Pharmacopeia will provide to SPL a list individually
identifying those Pharmacopeia chemistry FTEs assigned to the Collaboration,
which list shall be updated from time to time during the term of the
Collaboration as FTEs assigned to work exclusively for the Collaboration are
added, removed and/or replaced. During the term of the Collaboration, upon
initiating each Optimization Program, Pharmacopeia will also individually
identify a biology FTE as the primary contact at Pharmacopeia for the
performance of assays and other biology related activities for such Optimization
Program, it being understood that such individuals may have responsibility for
more than one Optimization Program. It is understood that, in the aggregate, the
education, training and experience levels of all Pharmacopeia FTEs assigned to
the Collaboration will be reasonably representative of Pharmacopeia employees
working on Pharmacopeia’s internal research programs. Within fifteen
(15) business days after the Effective Date, Pharmacopeia will provide SPL with:
(i) a copy of the Collaboration Business Conduct Policy (as described in
Section 7.6) to be observed by all Pharmacopeia FTEs assigned to work on the
Collaboration; and (ii) Pharmacopeia’s written representation and warranty that
all such FTEs assigned to the Collaboration have read and understand the terms
of the Collaboration Business Conduct Policy.

2.5.2 Pharmacopeia FTE Commitments for * In the event that during *the Parties
have initiated, or SPL has agreed to initiate, *Optimization Programs *then
Pharmacopeia shall continue to provide, and SPL will continue to fund, *FTEs
during *If at least *then SPL shall have the right (in its sole discretion) to
reduce the number of FTEs to be provided by Pharmacopeia and funded by SPL;
provided that the number of Pharmacopeia FTEs to be funded by SPL during the
third year of the Collaboration shall be *FTEs; and provided further that all
such FTEs shall be chemistry FTEs dedicated to work full time on the
Collaboration.

2.5.3 Pharmacopeia FTE Commitments During * If the term of the Collaboration
is *pursuant to Section 2.2.1, SPL shall continue to fund and Pharmacopeia shall
continue to provide *FTEs during * if applicable. If SPL extends the
Collaboration *pursuant to Section 2.2.1, then the level of FTE support to be
provided by Pharmacopeia and funded by SPL shall be determined by the Parties
based *to be completed during*

 

9



--------------------------------------------------------------------------------

2.5.4 Pharmacopeia FTE Commitments * SPL shall have the right (in its sole
discretion) to decrease the level of FTE support to be provided by Pharmacopeia
and funded by SPL during*as determined pursuant to Section 2.2.2) * provided
that the number of Pharmacopeia FTEs to be funded by SPL during *shall be *nd
provided further that all such FTEs shall be chemistry FTEs dedicated to work
full time on the Collaboration.

2.5.5 SPL FTE Commitments. During the term of the Collaboration SPL shall, in
combination with Schering Corporation under the US Agreement, provide a single
scientific director as set forth in Section 2.4(i). Such director shall be
subject to Pharmacopeia’s confidentiality restrictions such as limited access to
laboratories and access only to data that specifically relate to the
Collaboration. It is understood that the scientific director shall remain an
employee of Schering Corporation, and that SPL shall remain responsible for, and
indemnify Pharmacopeia for any claims arising from or relating to, the conduct,
activities, salary and benefits of such director, except to the extent caused by
the gross negligence or willful misconduct of Pharmacopeia. In addition, SPL
shall provide such additional FTEs located at SPL’s research facilities as SPL
determines, in its sole discretion, are reasonably necessary to support the
ongoing research programs of the Collaboration, including, without limitation,
assay development, screening, medicinal chemistry, analytical services and
animal testing services.

2.6 Capital Expenditures. In the event that the Parties reasonably determine
that one or more Optimization Programs to be performed at Pharmacopeia, as
identified in the applicable Collaboration Research Plan, will require capital
expenditures to provide Pharmacopeia with access to specialized equipment needed
to perform such Optimization Program, SPL shall be responsible (at its expense)
for the purchase of such specialized equipment, and for purchasing, or
reimbursing Pharmacopeia for the out-of-pocket costs of, any specialized
consumables that are uniquely necessary for the proper operation of such
specialized equipment. The Parties will make arrangements for the delivery and
installation of such specialized equipment at Pharmacopeia’s facilities;
provided that the specialized equipment is and shall remain the sole and
exclusive property of SPL. Pharmacopeia shall have the right to utilize the
specialized equipment in performance of Optimization Programs and shall not use
the specialized equipment for any other activities or programs
whatsoever. Pharmacopeia shall be responsible (at its own expense) for all
routine operating costs incurred in connection with the use of any specialized
equipment provided by SPL under this Section 2.6, including without limitation,
any utility costs and the costs of reagents, solvents or other supplies
necessary for the operation of the specialized equipment. Pharmacopeia shall
ensure that all Pharmacopeia employees operating the specialized equipment have
been properly trained in its use and shall use the specialized equipment in
accordance with the instructions and operating procedures to ensure its proper
use. Pharmacopeia shall be responsible (at its expense) for any damage
(excluding ordinary wear and tear) to any of SPL’s specialized equipment
provided to Pharmacopeia pursuant to this Section 2.6 resulting from
Pharmacopeia’s use of the specialized equipment. Upon expiration or earlier
termination of the Collaboration, Pharmacopeia shall fully cooperate with SPL to
promptly return the specialized equipment to SPL. Alternatively, the Parties may
decide to permit Pharmacopeia to retain the specialized equipment following the
expiration or termination of the Collaboration, in which case the Parties shall
arrange for the purchase and transfer of ownership of the specialized equipment
to Pharmacopeia on financial terms to be agreed to by the Parties based upon the
then current fair market value of the specialized equipment.

2.7 Record Keeping and Inspection of Records. Each of SPL and Pharmacopeia, and
their respective Affiliates, shall maintain records of its Collaboration
activities (or cause such records to be maintained) in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes as will
properly reflect all work performed and the results achieved in performance of
the Collaboration. SPL shall also maintain analogous records of its development
activities with respect to Agreement Compounds and Agreement Products. Such
records may include books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof, computer information storage media, samples of materials
and other graphic or written data generated in connection with the
Collaboration, including any data required to be maintained pursuant to all
requirements of applicable laws, rules and regulations, or as directed by the
Collaboration Committee. Pharmacopeia’s records shall also document by name
which individuals assigned to the Collaboration pursuant to Section 2.5 are
working on each specific Collaboration research project (identifying the
Target(s) involved). During the Collaboration and for five (5) years thereafter,
each of SPL and Pharmacopeia shall have the right, upon at least five
(5) business days’ prior notice,

 

10



--------------------------------------------------------------------------------

to inspect all such records of the other Party (or legible copies thereof)
during normal business hours. Each Party’s rights under this Section 2.7 shall
be limited to one (1) inspection in any calendar year. In each case, the Party
conducting the inspection shall maintain such records and the information
disclosed therein in confidence in accordance with Section 7.1, and shall use
such information solely for purposes of this Agreement. Upon request and tender
of payment for the actual cost in providing copies, Pharmacopeia and/or SPL, as
appropriate, shall provide to the requesting Party copies of such records.

2.8 Performance of Screening Programs. With respect to each Screening Target,
the Parties agree that promptly following the acceptance by Pharmacopeia of each
Screening Target in accordance with Section 2.1.2, SPL will provide Pharmacopeia
(free of charge) with reasonable quantities of the Screening Target protein and
any of SPL’s other proprietary reagents required to perform assays to identify
compounds having activity against such Screening Target. All such proteins and
other reagents are and shall remain the property of SPL, shall be used by
Pharmacopeia solely in performance of the Screening Program, and shall not be
transferred or otherwise made available to any Third Party without SPL’s prior
written consent (which consent may be granted or withheld in SPL’s sole
discretion.) Upon receipt of such *Pharmacopeia shall use diligent efforts to
initiate and conduct a Screening Program to identify Pharmacopeia Compounds
having activity against such Screening Target. Such efforts shall include any
assay development work or assay modifications necessary to enable Pharmacopeia
to perform the relevant assays to determine whether or not the applicable
Activity Criteria are met for such Screening Target. Except as otherwise
provided in Section 2.6, Pharmacopeia shall be solely responsible *Effective
upon acceptance by Pharmacopeia of each Screening Target under Section 2.1.2,
Pharmacopeia shall not conduct any screening of Pharmacopeia Compounds, either
for itself or for any Third Party, against the same Target as such Screening
Target (as determined pursuant to Section 2.11.1) for the period *

2.8.1 Hits. Any Pharmacopeia Compound(s) identified as meeting the Activity
Criteria against a Screening Target through screening of the Pharmacopeia
Compounds by Pharmacopeia during the term of the Collaboration, shall be
designated a Hit. Upon completion by Pharmacopeia of the Screening Program for a
given Screening Target, Pharmacopeia shall promptly notify SPL of all Hits
identified with respect to that Screening Target, which notice shall identify
the Screening Target and the available data generated by Pharmacopeia
regarding*but shall not disclose the chemical structure of the Hits, or in the
event that no Hits are identified from the Screening Program, Pharmacopeia shall
notify SPL to that effect. *information and samples of Hits solely for the
purpose of confirming that such Pharmacopeia Compound meets the Activity
Criteria for the Screening Target. This will include the performance by SPL of
any tests necessary to confirm *SPL agrees, however, not to conduct, or have
conducted, *

2.8.2 * Within *SPL shall notify Pharmacopeia in writing of those compounds
which SPL has confirmed are Hits *Promptly after receipt of such notice,
Pharmacopeia shall disclose to SPL *Upon receipt of the *SPL shall ensure that
those employees having access to the*shall only use such information for *

2.8.3 Lead Compounds from Screening Programs. *SPL shall notify Pharmacopeia
which (if any) of those confirmed Hits are acceptable to SPL as Lead Compounds
for initiation of new Optimization Programs. Following notice from SPL that one
or more Hits are acceptable as Lead Compounds, the Parties shall, as soon as
reasonably practicable, initiate a new Optimization Program based upon such Lead
Compound(s) in accordance with Section 2.9. The Parties acknowledge and agree
that if SPL notifies Pharmacopeia that at least one Hit is acceptable to SPL as
a Lead Compound for a given Screening Target, then the licenses granted to SPL
under Article 4 with respect to such Lead Compound shall also include *The
restrictions set forth in Section 2.8.2 regarding disclosure, access and use of
structural information with respect to confirmed Hits shall no longer apply
following notice of acceptance by SPL of one or more such Hits as a Lead
Compound pursuant to this Section 2.8.3. Upon acceptance by SPL of one or more
Hits as a Lead Compound pursuant to this Section 2.8.3, the duration of the
restriction on screening by Pharmacopeia against the relevant Screening Target,
as set forth in the last sentence of Section 2.8, *

2.8.4 Hits Not Accepted by SPL. In the event that SPL does not accept any of the
Hits identified by Pharmacopeia with respect to a given Screening Target as Lead
Compounds for an Optimization Program, Pharmacopeia shall have the right to *In
the event that Pharmacopeia decides to *Following receipt of any*by SPL, the
Parties agree that for *

 

11



--------------------------------------------------------------------------------

2.9 Performance of Optimization Programs. The first Optimization Programs to be
performed under this Agreement are the ongoing research programs for
Optimization Libraries (as defined in the 1998 Agreements) listed in Exhibit D,
which shall be subject to the terms and conditions of Section 2.0. All new
Optimization Programs to be initiated by the Parties after the Effective Date
shall be programs based upon Lead Compounds selected under the terms and
conditions of this Agreement and Section 2.0 shall not apply to any such new
Optimization Programs. It is anticipated that the Parties will generally seek to
maintain *ongoing Optimization Programs during each year of the Collaboration in
which SPL is funding research at the full level of *FTEs in accordance with
Section 2.5; provided, however, that the Parties acknowledge that the actual
number of ongoing Optimization Programs at any given time may vary and shall be
subject in part to Pharmacopeia’s success in identifying Hits from Screening
Programs. If the Parties are unable to maintain *of Optimization Programs based
upon Lead Compounds which are Hits from Screening Programs, SPL will use
commercially reasonable efforts to approve and initiate new Optimization
Programs based upon Lead Compounds which are Schering Compounds as necessary in
order maintain a reasonable number of ongoing Optimization Programs based upon
the available Pharmacopeia FTEs working on the Collaboration; provided, however,
failure by SPL to provide Lead Compounds which are Schering Compounds shall not
constitute a breach under this Agreement. If SPL ceases funding the
Collaboration at the full level in *in accordance with Sections 2.5.2, 2.5.3 and
2.5.4, then SPL will not be obligated to initiate any new Optimization
Programs *The Collaboration Committee shall be responsible for allocation of the
FTEs and other resources among the various Optimization Programs selected by
SPL. This will include allocation of the medicinal chemistry FTEs, as well as
additional FTEs to provide bioassay support, as necessary, for each Optimization
Program to generate primary assay data for Lead Compounds and Derivative
Compounds. In the event that all FTEs are fully allocated among the various
ongoing Optimization Programs, any new Optimization Programs will be initiated
as resources become available within the Collaboration, based upon
prioritization determined by SPL. Any delay in initiating an Optimization
Program based upon a Lead Compound which is a Hit from a Screening Program shall
not have any effect on the acceptance of such Hit as a Lead Compound and
Pharmacopeia shall not acquire any *.

2.9.1 Preparation of Derivative Compounds. In performing each Optimization
Program, Pharmacopeia shall undertake the synthesis of analogs and other
Derivative Compounds based upon the relevant Lead Compounds. Pharmacopeia will
also conduct primary screening assays of all such Derivative Compounds to
determine activity against the applicable Target. Pharmacopeia will provide the
Collaboration Committee with regular (at least quarterly) written reports of the
data and results generated in performance of each Optimization Program. Such
reports will identify the chemical structure of any and all Derivative Compounds
prepared by Pharmacopeia in performance of the Optimization Program (whether or
not such compounds are identified as active against the Target), and all test
data with respect thereto.

2.9.2 *

2.9.3 * Notwithstanding the provisions of Section 2.9.2, in the event

* 2.9.4 Leads Based Upon Schering Compounds. SPL shall not be obligated to
disclose the structure of any Schering Compound(s) proposed as Lead Compounds
unless and until Pharmacopeia has agreed, pursuant to Section 2.1.1, to conduct
an Optimization Program against the relevant Target. Upon Pharmacopeia’s
agreement to conduct an Optimization Program based upon one or more Lead
Compounds which are Schering Compounds, SPL shall disclose to Pharmacopeia the
structure of such Schering Compounds. Effective upon the date Pharmacopeia
agrees to perform an Optimization Program based upon one or more Lead Compounds
which are Schering Compounds, *for the period extending from

* 2.10 Pharmacopeia Independent Research Activities.

2.10.1 Activities Outside the Collaboration. The Parties acknowledge that during
and after the term of the Collaboration Pharmacopeia may (either alone or in
collaboration with one or more Third Parties) perform independent research and
development activities with respect to Targets (including, without limitation,
to identify, develop and commercialize products), which activities are not
within the scope of this Agreement; provided that Pharmacopeia shall not use any
Schering Technology, and except as otherwise expressly set forth in this
Agreement shall not use any Collaboration Technology, in connection with any
such independent research and development activities.

 

12



--------------------------------------------------------------------------------

Any data, information, materials, compounds, products or other technology
resulting from such independent research and development activities is the
property of Pharmacopeia (“Pharmacopeia Independent Technology”). The Parties
further acknowledge that Pharmacopeia Independent Technology may include
technology independently acquired, discovered or developed by Pharmacopeia (as
demonstrated by documented evidence created at the time of such acquisition,
discovery or development) and which coincidentally is substantially the same as
technology within the scope of Collaboration Technology and/or Schering
Technology. SPL shall have no rights or licenses whatsoever to any Pharmacopeia
Independent Technology.

2.11 SPL’s Screening Programs. The Parties acknowledge that SPL shall have the
right to conduct its own independent screening programs against any and all
Targets, and that except as expressly set forth in this Section 2.11, *resulting
from such independent screening programs. SPL shall have the right *The Parties
acknowledge and agree that any pharmaceutical products discovered, developed and
commercialized as a result of *are and shall be treated as Agreement Products
and shall be subject to *but shall not be subject to *

2.11.1 Differentiation of Targets. A Target will encompass *

2.12 Third Party Patents. The Parties acknowledge and agree that Pharmacopeia
shall have the right to reject and shall not be obligated to undertake any
Screening Program or Optimization Program, or any new research activities in
connection with an ongoing Screening Program or Optimization Program, pursuant
to this Agreement if Pharmacopeia reasonably determines, in good faith, that
such program or activities cannot be performed without infringing an issued US
patent held by a Third Party. It is further understood and agreed that, unless
SPL obtains a license for Pharmacopeia, or grants Pharmacopeia a sublicense
under a license held by SPL, to conduct such program or research activities,
Pharmacopeia’s failure to conduct such program or research activities shall not
constitute a breach of this Agreement. Pharmacopeia shall promptly inform SPL in
the event that Pharmacopeia determines in accordance with this Section 2.12 that
it will be unable to undertake any proposed Screening Program, Optimization
Program or research activities due to Third Party patents. *

ARTICLE III

COLLABORATION MANAGEMENT

3.1 Collaboration Committee. The Parties shall establish a Collaboration
Committee to oversee, review and coordinate the conduct of the
Collaboration. The Collaboration Committee shall be comprised of three
(3) representatives from each of SPL and Pharmacopeia, or such other equal
number of representatives as the Parties may agree, each Party’s members
selected by that Party. Each of Pharmacopeia and SPL may replace its
Collaboration Committee representatives at any time upon written notice to the
other Party. The Collaboration Committee shall be chaired by the Collaboration
Director appointed by SPL, unless otherwise agreed by the Parties. From time to
time the Collaboration Committee may establish various subcommittees,
constituted as agreed by the Collaboration Committee, to oversee particular
projects or activities within the Collaboration.

3.2 Collaboration Committee Meetings. During the term of the Collaboration,
including as it may be extended, the Collaboration Committee shall meet at least
four (4) times per year, or more often as agreed by the Parties, at such
locations as the Parties shall agree. At such meetings the Collaboration
Committee’s responsibilities will include: (i) formulating and reviewing the
Collaboration objectives with respect to each Optimization Program;
(ii) monitoring the progress of the Collaboration toward those objectives;
(iii) evaluating Hits identified by Pharmacopeia from Screening Programs;
(iv) initially reviewing recommendations by Pharmacopeia to SPL for Hits
proposed to be accepted as Lead Compounds for new Optimization Programs; and
(v) taking such other actions as may be specified under this Agreement or which
the Parties deem appropriate. The Collaboration Committee may designate a patent
committee comprised of employees or representatives of the Parties to oversee
the patent prosecution and/or enforcement activities described in Article VI,
and to facilitate communication and agreement between the Parties regarding
inventorship of inventions made in the Collaboration and the classification of
such inventions (e.g., as Schering Improvements, Pharmacopeia Improvements,
Collaboration Technology, etc.). Additional non-voting representatives or
consultants from either Party may from time to time be invited by SPL or
Pharmacopeia to attend and participate in Collaboration Committee meetings
(e.g., to evaluate and advise on business or scientific issues) subject to
compliance with the confidentiality provisions of Section 7.1. Each Party shall
be responsible for its own expenses in connection with the Collaboration
Committee.

 

13



--------------------------------------------------------------------------------

3.3 Collaboration Committee Decisions. Decisions of the Collaboration Committee
shall be based upon the consensus of all the members. In the event that the
Collaboration Committee cannot or does not, after good faith efforts, reach
agreement on an issue, such issue shall be referred to the President of SPL’s
Affiliate, the Schering-Plough Research Institute (“SPRI”), and the President
and Chief Operating Officer of Pharmacopeia Drug Discovery for resolution. In
the event that these officers are unable to resolve the issue within fifteen
(15) business days after submission of the issue to them, then the unresolved
issue may be submitted by either Party to binding arbitration pursuant to
Section 11.3 of this Agreement, except that the decision shall be made by one
(1) arbitrator with expertise in pharmaceutical product development, and the
decision of the arbitrator shall be rendered within six (6) months of initiation
of the arbitration. During the pendency of any such arbitration proceedings, the
Parties shall proceed with performance of the Collaboration following the course
of conduct determined by SPL; provided, however, that notwithstanding the
foregoing, Pharmacopeia shall not be obligated to (i) perform any action that
would violate its obligations to any Third Party or contravene Section 2.12,
(ii) spend or forego receiving any amounts of money (except as necessary in
connection with the fulfillment of Pharmacopeia’s responsibilities under
Section 2.3), or (iii) knowingly prepare or deliver to SPL any compounds
previously licensed to any Third Party. Notwithstanding the foregoing, SPL, in
its sole discretion, shall have complete and final control over SPL’s research,
development and commercialization of Schering Compounds, Agreement Compounds
and/or Agreement Product(s) in accordance with the terms and conditions of this
Agreement.

3.4 Development Status; Notice of Sale of Agreement Products. During the term of
this Agreement, SPL shall provide Pharmacopeia written annual reports within
thirty (30) days after the first and each subsequent anniversary of the
Effective Date, which reports shall provide: (i) a brief report summarizing the
development status of each Lead Compound and/or Development Candidate under
development at SPL; (ii) the status of all patent applications claiming any
Library Compounds or Derivative Compounds, and (iii) copies of all such patent
applications which have published during the relevant twelve (12) month period
and were not previously provided to Pharmacopeia. Such reports shall contain
information sufficient to allow Pharmacopeia to monitor the status of SPL’s
efforts with respect to the accomplishment of the milestones set forth in
Section 5.3; provided, however, that nothing hereunder shall be construed as
requiring SPL to provide Pharmacopeia with any specific research data or
results, including, without limitation, information relating to Targets or data
obtained from screening programs being conducted at SPL. Until the First
Commercial Sale of each Agreement Product by or on behalf of SPL hereunder, SPL
shall keep Pharmacopeia reasonably informed as to the status of the
pre-clinical, clinical and commercial development of such Agreement Product by
providing Pharmacopeia with annual written reports summarizing such activities
with respect to each potential Agreement Product under development during the
term of this Agreement. Within thirty (30) days of the First Commercial Sale of
any Agreement Product, SPL shall give Pharmacopeia written notice thereof, which
notice shall describe the relevant Agreement Product, identify the active
ingredients in such Agreement Product, and identify the specific Target(s) which
led to the development of such Agreement Product.

3.5 Diligence. The Parties acknowledge and agree that all business decisions
regarding research, development and commercialization of Agreement Products
(including, without limitation, decisions relating to the development and
manufacture of Agreement Compounds, or to the design, development, manufacture,
sale, price, distribution, marketing and promotion of Agreement Products under
this Agreement) and the decision whether to develop (or cease developing) a
particular Agreement Compound, or to develop and commercialize (or cease
developing and commercializing) a particular Agreement Product, shall be within
the sole discretion of SPL. SPL shall use reasonable good faith efforts to
discover and develop Agreement Compounds, and to discover, develop and
commercialize Agreement Products; provided, however, that SPL shall have no
quotas or other minimum diligence obligations with regard to number of Agreement
Compounds and Agreement Products to be developed and commercialized
hereunder. Such decision making and/or reasonable good faith efforts shall be
expended by SPL, as determined in its reasonable commercial judgement, based
upon the facts and circumstances in existence and reasonably available to SPL at
that time, and shall be exercised in a manner consistent with the discovery,
development and commercialization of SPL’s other products of comparable
commercial value, potential and stage of development. All of SPL’s diligence
obligations hereunder are expressly conditioned upon the continuing absence of
any adverse condition or event which warrants a delay in commercialization of an
Agreement Product including, but not limited to, an adverse condition or event
relating to the safety or efficacy of the Agreement Product or unfavorable

 

14



--------------------------------------------------------------------------------

pricing, pricing reimbursement, labeling or lack of Regulatory Approval, and SPL
shall have no obligation to develop or market any such Agreement Product so long
as in SPL’s opinion any such condition or event exists; provided that SPL shall
use commercially reasonable efforts to overcome any unfavorable pricing or
pricing reimbursement with respect to Agreement Products being commercialized
under this Agreement. The Parties acknowledge and agree that none of the
diligence obligations in this Section 3.5 shall apply to any Schering Compounds,
the discovery, development and commercialization of which are the sole and
exclusive responsibility of SPL.

ARTICLE IV

LICENSES AND EXCLUSIVITY

4.1 License to SPL.

4.1.1 License to Pharmacopeia Technology. Subject to the terms of Section 4.4.1,
Pharmacopeia agrees to grant, and hereby grants to SPL an exclusive license
under the Pharmacopeia Technology (exclusive even as to Pharmacopeia and its
Affiliates) in the Territory, to make, have made, use, sell, offer to sell,
import and export Agreement Products containing a Lead Compound which is a Hit
or a corresponding Derivative Compound as an active ingredient. It is understood
that such licenses shall include the right to conduct drug research and
development, and the exclusive right to discover, develop, make, have made and
use such Lead Compounds and corresponding Derivative Compounds, during the term
of this Agreement.

4.1.2 License to Collaboration Technology. Pharmacopeia agrees to grant, and
hereby grants to SPL an exclusive license under Pharmacopeia’s interest in the
Collaboration Technology (exclusive even as to Pharmacopeia and its Affiliates),
to make, have made, use, sell, offer to sell, import and export Agreement
Products in the Territory. It is understood that such licenses shall include the
right to conduct drug research and development, and the exclusive right to
discover, develop, make, have made and use Agreement Compounds, during the term
of this Agreement.

4.1.3 License to Collaboration Target-Specific Technology. Pharmacopeia agrees
to grant, and hereby grants, to SPL an exclusive license (exclusive even as to
Pharmacopeia and its Affiliates), under all of Pharmacopeia ‘ s interest in the
Collaboration Target-Specific Technology for any and all purposes in the
Territory, including the right to grant sublicenses.

4.1.4 *

4.2 Sublicenses. SPL shall have the right to sublicense the rights granted in
Section 4.1 above. Each such sublicense shall be consistent with all the terms
and conditions of this Agreement. SPL shall remain responsible to Pharmacopeia
for all of each such Sublicensee’s applicable financial and other obligations
due under this Agreement. Such Sublicensee shall not have the right to grant
further sublicenses, and such sublicenses may not be assigned or transferred to
any Third Party without the prior written consent of Pharmacopeia. Each
sublicense shall provide for its continuation following early termination of the
license rights of SPL hereunder and its assignment to Pharmacopeia. Promptly
following the execution of each sublicense requiring Pharmacopeia’s consent
hereunder, SPL shall give Pharmacopeia written notice of the existence and
identity of each Sublicensee and identify the Agreement Product(s) sublicensed
to such Sublicensee.

4.3 Direct Affiliate Licenses. Whenever SPL shall reasonably demonstrate to
Pharmacopeia that, in order to facilitate direct royalty payments by an
Affiliate, it is desirable that a separate license agreement be entered into
between Pharmacopeia and such Affiliate, Pharmacopeia will grant such licenses
directly to such Affiliate by means of an agreement which shall be consistent
with all of the provisions hereof and SPL shall guarantee the Affiliate’s
obligations thereunder and otherwise provide to Pharmacopeia assurances of
performance satisfactory to Pharmacopeia. SPL shall reimburse Pharmacopeia for
its reasonable attorneys’ fees and costs incurred in connection with any such
separate license agreement.

 

15



--------------------------------------------------------------------------------

4.4 Third Party Rights.

4.4.1 Pharmacopeia Third Party Activities. It is understood that as of the
Effective Date Pharmacopeia may have already granted, or on or after the
Effective Date may grant, to Third Parties rights to acquire licenses for
Pharmacopeia Compounds similar to SPL’s rights under this
Article IV. Notwithstanding the licenses granted to SPL under Sections 4.1.1 and
4.1.4 above, it is possible that a Third Party already has or may acquire rights
from Pharmacopeia with respect to one or more compounds of which Pharmacopeia is
a sole or joint owner, which compounds were made and designed independently of
Pharmacopeia’s activities in the Collaboration; accordingly, Pharmacopeia’s
grant of rights under Sections 4.1.1 and 4.1.4 are limited to the extent that
(i) a Third Party (either alone or jointly with Pharmacopeia) has filed a patent
application with respect to such a compound prior to the filing by SPL (either
alone or jointly with Pharmacopeia) of a patent application with respect to such
a compound, or (ii) Pharmacopeia has previously granted a Third Party a license,
an option to acquire a license, a right of first negotiation, field exclusivity,
or a non-competition covenant with respect to such a compound, and are subject
to any such grant of rights to a Third Party.

4.4.2 No Liability. It is understood and agreed that, even if Pharmacopeia
complies with its obligations under this Agreement, compounds provided to Third
Parties in the course of Pharmacopeia’s other business activities may result in
Third Party patent applications and patents, including patent applications and
patents owned by such Third Parties, or owned jointly by Pharmacopeia and such
Third Parties, which could conflict with patent applications and patents owned
by SPL, or jointly owned by SPL and Pharmacopeia hereunder. Pharmacopeia shall
use reasonable efforts to avoid such conflict, which efforts shall be comparable
to those used by Pharmacopeia in performing similar obligations under its
agreements with Third Parties. It is understood that, unless SPL is damaged as a
proximate result of a material breach by Pharmacopeia of any of the
representations and warranties in Article VIII, then Pharmacopeia shall have no
liability under this Agreement with respect to any such conflict.

4.4.3 Pharmacopeia Reports to SPL On Third Party Rights. During the period from
the Effective Date until the First Commercial Sale of an Agreement Product,
within thirty (30) days of a written demand by SPL concerning a Pharmacopeia
license to a Third Party of a patent application owned or co-owned by
Pharmacopeia, Pharmacopeia shall, to the extent it may do so without breaching
any contractual or other legal obligation, provide SPL with a statement
explaining why the invention(s) claimed in the patent application or technology
licensed to such Third Party is independent of Pharmacopeia’s activities in the
Collaboration. Such statement shall be supported by written records kept in the
ordinary course of business consistent with pharmaceutical industry standards,
provided that such records need not be provided to SPL at the time of providing
such statement, but may have to be provided pursuant to Section 11.3. Such
information shall be deemed Confidential Information of Pharmacopeia pursuant to
this Agreement.

4.5 Collaboration Research Activities. SPL agrees to grant, and hereby grants,
to Pharmacopeia a royalty-free, non-exclusive license under (i) SPL’s interest
in the Collaboration Technology, and (ii) any Schering Technology which SPL, in
its sole discretion, reasonably determines is necessary or useful for
Pharmacopeia’s performance of the Collaboration, in each case to use during the
term of the Collaboration and solely in performance of the
Collaboration. Pharmacopeia will not be required to pay any fees to use such
intellectual property, but will as a condition precedent to such use execute any
consents or sublicenses required by any SPL licensor. Pharmacopeia shall not be
required to execute any unreasonable consents or licenses and will not be in
breach of this Agreement for failure to do so.

4.6 *

4.7 No Other Products. Neither SPL nor its Affiliates or Sublicensees shall
commercialize any Hit, Lead Compound which is a Hit, Derivative Compound,
Schering Derivative or other composition of matter claimed in a Collaboration
Patent Right, other than as an Agreement Product in accordance with this
Agreement.

ARTICLE V

PAYMENTS

5.1 Payments By Schering. In partial consideration for Pharmacopeia’s conducting
research activities in the Collaboration and the rights and licenses granted to
SPL herein, SPL agrees to pay to Pharmacopeia the amounts set forth in
Sections 5.2, 5.3, 5.4 and 5.5. *

 

16



--------------------------------------------------------------------------------

5.2 Collaboration Funding.

5.2.1 Funding During Year One. SPL shall pay to Pharmacopeia research funding
for the Collaboration at a rate of * per FTE per year during the first year of
the Collaboration based upon the actual number of Pharmacopeia FTEs assigned to
the Collaboration as set forth in Section 2.5.1, plus any additional FTEs (if
any) agreed upon by the Parties under Section 2.3(i).

5.2.2 Funding During Subsequent Years. SPL shall pay to Pharmacopeia research
funding for the Collaboration at an adjusted rate per FTE during the second year
and each subsequent year of the Collaboration, based upon the actual number of
Pharmacopeia FTEs assigned to the Collaboration in such year in accordance with
Sections 2.5.2, 2.5.3 or 2.5.4 (as applicable), plus any additional FTEs (if
any) agreed upon by the Parties under Section 2.3(i). The adjusted rate to be
applied in each such year shall be* Notwithstanding the foregoing, in the event
that the adjusted rate for FTE funding determined based upon*

5.2.3 Manner of Payment. As noted in Section 5.1, with respect to each
Pharmacopeia FTE, *Research funding for the Collaboration under this Section 5.2
shall be payable quarterly in advance on the first day of each calendar
quarter. Pharmacopeia shall send an invoice therefor to SPL fifteen
(15) business days prior to the end of the preceding quarter, and SPL shall pay
such invoiced amounts. It is understood that in the case of the first calendar
quarter of the first year of the Collaboration, Pharmacopeia shall send an
invoice to SPL as soon as practicable after the Effective Date. Each invoice
will indicate the number of Pharmacopeia FTEs to be assigned to the
Collaboration for such quarter and any adjustment from the prior quarter as
determined in accordance with Section 5.2.4. SPL will use commercially
reasonable efforts during each calendar year during the term of the
Collaboration to pay its first calendar quarter Collaboration funding payments
to Pharmacopeia on or before the first (1st) day of January; provided, however,
that in the event SPL is unable to complete such payment, payment by SPL on or
before the seventh (7th) day of January in such calendar year shall not
constitute a breach or default by SPL.

5.2.4 Quarterly Adjustment. At the conclusion of each quarter, Pharmacopeia will
calculate the actual number of FTEs provided by Pharmacopeia during that quarter
and calculate any difference between the actual number of FTEs provided by
Pharmacopeia and the number prepaid by SPL. Any overpayment or underpayment
shall be reflected as a credit or additional charge, as the case may be, in the
next quarterly invoice as per Section 5.2.3, and in the event that no further
quarterly payments are due under this Section 5.2, then (i) any underpayment
shall be paid by SPL to Pharmacopeia within fifteen (15) business days of
receiving notice and invoice therefor, or (ii) Pharmacopeia shall within thirty
(30) days reimburse SPL for any overpayment. For purposes of clarity and
avoidance of doubt, the Parties acknowledge and agree that nothing in this
Section 5.2.4 shall be construed as obligating SPL to pay for any Pharmacopeia
FTEs actually working in the Collaboration during a given year of the
Collaboration in excess of the number of FTEs specifically provided for in
Section 2.2 during such year, unless such increased FTE support is agreed to in
advance in writing by SPL.

5.3 Lead Compound Milestone. SPL shall pay to Pharmacopeia a milestone payment
of *for each new Optimization Program initiated or agreed to by SPL with respect
to a Screening Target based upon one or more Lead Compound(s) accepted by SPL in
accordance with Section 2.8 that are Hits arising from Screening Programs
conducted by Pharmacopeia. No such milestone shall be payable with respect to
any Optimization Programs initiated or agreed to based upon Lead Compounds which
are Schering Compounds. Such milestone payment shall be due within thirty
(30) days after SPL notifies Pharmacopeia pursuant to Section 2.8.3 that it has
accepted one or more Pharmacopeia Compounds as Lead Compounds. The milestone
payment under this Section 5.3 shall only be payable *Further, it is understood
and agreed that all amounts payable under this Section 5.3 are in addition to
any milestone payments that may be due to Pharmacopeia under the corresponding
provisions of the US Agreement. For the avoidance of doubt, it is understood and
agreed that, for each new Optimization Program conducted by Pharmacopeia,
Pharmacopeia shall be entitled to receive the milestone payment under this
Section 5.3 and the milestone payment from Schering Corporation under the
corresponding provision of the US Agreement.

 

17



--------------------------------------------------------------------------------

5.4 Milestone Payments.

5.4.1 Events and Amounts.

(a) Milestones for Optimization Programs based upon Schering Compounds. SPL
agrees to pay to Pharmacopeia the following amounts upon attainment, by or on
behalf of SPL, its Affiliates or Sublicensees, of the indicated milestones with
respect to any new Agreement Compounds/Agreement Products discovered by
Pharmacopeia in performance of an Optimization Program based upon one or more
Lead Compounds which are Schering Compounds (i.e., any Derivative Compounds
resulting from such Optimization Program and/or any Schering Derivatives derived
from such Derivative Compounds):

 

  (i) *upon nomination of a Development Candidate;

 

  (ii) *upon the filing and Acceptance of an IND or its equivalent;

 

  (iii) *upon initiation of treatment of the first patient in a Phase III
clinical study;

 

  (iv) *upon filing and Acceptance of an HRD with the applicable regulatory
authority in a Major Market; and

 

  (v) *upon Regulatory Approval in a Major Market.

(b) Milestones for Optimization Programs based upon Hits. SPL agrees to pay to
Pharmacopeia the following amounts upon attainment, by or on behalf of SPL, its
Affiliates or Sublicensees, of the indicated milestones with respect to an
Agreement Compound/Agreement Product arising from an Optimization Program based
upon one or more Lead Compounds which are Hits, (i.e., any such Lead Compounds,
related Hits, Derivative Compounds resulting from such Optimization Program
and/or Schering Derivatives derived from such Lead Compounds, Hits or Derivative
Compounds):

 

  (i) *upon nomination of a Development Candidate;

 

  (ii) *upon the filing and Acceptance of an IND or its equivalent;

 

  (iii) *upon initiation of treatment of the first patient in a Phase III
clinical study;

 

  (iv) *upon filing and Acceptance of an HRD with the applicable regulatory
authority in a Major Market; and

 

  (v) *upon Regulatory Approval in a Major Market.

It is understood and agreed that all amounts payable under this Section 5.3.1
are in addition to any milestone payments that may be due to Pharmacopeia under
the terms of the US Agreement.

5.4.2 Development Candidate. A Development Candidate shall have been deemed to
have been nominated upon the earlier of the date (i) the Schering-Plough
Research Institute Project Assessment Committee or its successor approves
proceeding with full development of such compound, or (ii) SPL (or its
Affiliate) initiates in vivo toxicology trials necessary, and meeting U.S. FDA
(or corresponding European or Japanese) standards, for obtaining approval for
use of such Agreement Compound in human clinical trials. Within thirty (30) days
after the nomination of a Development Candidate, SPL shall notify Pharmacopeia
thereof.

5.4.3 Manner of Payment. All payments made to Pharmacopeia by SPL pursuant to
Section 5.4.1(a) or (b) shall be due within thirty (30) days after the
achievement of the corresponding milestone and shall be nonrefundable and not
creditable against other amounts due to Pharmacopeia. The payments provided for
under this Section 5.4 shall only be payable once upon the first achievement of
the indicated milestone with respect to an Agreement Compound and/or Agreement
Product developed against a particular Target and no additional payments shall
be due on subsequent or repeated achievement of the same milestone for another
Agreement Compound and/or Agreement Product developed against the same
Target. No milestones shall be payable under this Section 5.4 with respect to
any compounds or products other than Agreement Compounds and Agreement Products,
nor shall any payments be due under this Section 5.4 with respect to any
Agreement Products discovered by SPL with respect to Targets which are not the
subject of a Screening Program and/or Optimization Program, as provided in
Section 2.11.

 

18



--------------------------------------------------------------------------------

5.5 Royalties. In partial consideration for the know-how licenses, patent
licenses and other rights granted to SPL hereunder, SPL shall pay royalties to
Pharmacopeia based upon the sales of Agreement Products in the Territory. The
parties acknowledge and agree that, except as expressly set forth herein, SPL’s
obligation to pay such royalties is not conditioned upon the existence of patent
protection for the Agreement Products.

5.5.1 Base Royalty. SPL shall pay to Pharmacopeia running royalties on Net Sales
of Agreement Products by SPL, its Affiliates and Sublicensees in the Territory,
as follows:

 

  (i) *of Net Sales of Agreement Products where the Agreement Compound in such
Agreement Product is (1) a Lead Compound which is a Hit, or (2) a Derivative
Compound discovered by Pharmacopeia in an Optimization Program based upon a Lead
Compound which is a Hit, or (3) a corresponding Schering Derivative; or

 

  (ii) * of Net Sales of Agreement Products where the Agreement Compound in such
Agreement Product is a Derivative Compound discovered by Pharmacopeia in an
Optimization Program based upon a Lead Compound which is a Schering Compound;

 

  (iii) *of Net Sales of Agreement Products where the Agreement Compound in such
Agreement Product is (1) a Lead Compound which is a Hit, or (2) a Derivative
Compound, and in each case where such Agreement Product was developed and
commercialized by SPL as a result of an independent screening program conducted
by SPL pursuant to Section 2.11 against a Target which was not the subject of a
Screening Program or Optimization Program under this Agreement; or

 

  (iv) *of net sales (to be determined in the same manner as Net Sales) of a
pharmaceutical product containing as an active ingredient a Schering Derivative
derived from a Derivative Compound discovered by Pharmacopeia in an Optimization
Program based upon a Lead Compound which is a Schering Compound.

5.5.2 Royalty Term for Agreement Products. SPL’s obligation to pay royalties to
Pharmacopeia under Sections 5.5.1(i), 5.5.1(ii), 5.5.1(iii) or 5.5.1(iv), as
applicable, shall continue for each Agreement Product, on a country-by country
basis, until the date which is the later of *

5.5.3 Single Royalty; Non-Royalty Sales. No royalty shall be payable under
Section 5.5.1 above with respect to sales of Agreement Products among SPL, its
Affiliates and Sublicensees for resale; however, a royalty shall be payable upon
such resale by SPL’s Affiliates and Sublicensees to any Third Party. In no event
shall more than one royalty be due hereunder with respect to any Agreement
Product unit even if covered by more than one patent included in the
Pharmacopeia Technology or Collaboration Technology. For purposes of clarity and
avoidance of doubt, the Parties acknowledge and agree that under no
circumstances will any royalty ever be payable under Sections 5.5.1(i) or
5.5.1(ii) with respect to sales of any Agreement Product resulting from an
independent screening programs conducted by SPL pursuant to Section 2.11. No
royalties shall accrue on the disposition of any Agreement Product in reasonable
quantities by SPL, its Affiliates or its Sublicenses as (i) samples (promotional
or otherwise), (ii) donations (for example, to non-profit institutions or
government agencies for a non-commercial purpose), (iii) for use in clinical
studies, or (iv) free of charge in compassionate use and/or indigent care
programs.

5.5.4 Third Party Royalties.

(a) SPL Responsibilities. SPL shall be responsible for the payment of any
royalties due to licenses obtained from Third Parties relating to the
manufacture, use, marketing, sale or distribution of Agreement Products by SPL,
its Affiliates or Sublicensees under the Collaboration Technology or Schering
Technology.

 

19



--------------------------------------------------------------------------------

(b) Third Party Royalty Offset. Notwithstanding Section 5.5.4(a) above, if a
Third Party alleges that the manufacture, use or sale of an Agreement Product
infringes its patents, based solely on the practice of the Pharmacopeia
Technology, Pharmacopeia and SPL shall consult regarding whether a license
should be taken from such Third Party. If Pharmacopeia and SPL agree that such a
license is required, SPL, its Affiliates or Sublicensees may, with respect to
sales of such Agreement Product, pay royalties directly (or indirectly through
Pharmacopeia) to the Third Party whose patents may be infringed by such
sales. SPL may reduce any royalty due Pharmacopeia under Section 5.5.1 to
reimburse SPL for any such royalties actually paid to Third Parties; provided
that the amount of the reduction shall be equal to * of the royalty actually
paid to such Third Parties with respect to sales of the Agreement Product in
such country; provided, however, that in no event shall the royalty due
Pharmacopeia for any calendar quarter, with respect to any such Agreement
Product, be thereby reduced to * of the royalty due Pharmacopeia under
Section 5.5.1 with respect to Net Sales in such country. If the Parties cannot
promptly reach agreement they shall appoint an independent patent counsel
reasonably acceptable to each of them to give an opinion, which will be binding
as between the Parties, and the parties shall have no further recourse to
dispute such opinion (including, without limitation, the provisions of
Section 11.3, which shall not apply). If it is the independent patent counsel’s
opinion that the patent is valid and infringed by the sale of such Agreement
Product due to use of the Pharmacopeia Technology, SPL may settle the matter in
its sole discretion on such terms as it deems appropriate, provided that such
settlement does not contain an admission or acknowledgment of infringement or
invalidity.

5.5.5 Compulsory Royalty Reductions. If the royalties set forth herein are
higher than the maximum royalties permitted by the law or regulation in any
country or territory or possession thereof in the world, the royalty payable for
sales in such country, territory or possession shall be equal to the maximum
permitted royalty under such law or regulations.

5.5.6 Royalty Overpayment. In the event SPL pays Pharmacopeia royalties in
excess of the amounts due under Section 5.5.1 herein, SPL shall promptly notify
Pharmacopeia providing a written explanation of the amount of overpayment. Any
such overpayment shall be fully creditable against royalties subsequently due
hereunder.

5.6 Reports; Payment of Royalty; Payment Exchange Rate and Currency Conversions.

5.6.1 Royalty Reports and Payments. After the First Commercial Sale of an
Agreement Product on which royalties are payable by SPL, its Affiliate or
Sublicensees hereunder, SPL shall make quarterly written reports to Pharmacopeia
within sixty (60) days after the end of each calendar quarter, stating in each
such report separately for SPL and each of its Affiliates and Sublicensees the
number, description, and aggregate Net Sales by country of each Agreement
Product sold during the calendar quarter upon which a royalty is payable under
Section 5.5 above. Subject to any reductions permitted pursuant to the express
terms of this Agreement, concurrently with the making of such reports, SPL shall
pay to Pharmacopeia royalties at the rates specified in Section 5.5.1.

5.6.2 Payment Method. All payments due under this Agreement shall be made by
bank wire transfer in immediately available funds to an account designated by
Pharmacopeia. All payments hereunder shall be made in U.S. dollars. Any payments
that are not paid on the date such payments are due under this Agreement shall
bear interest, calculated on the number of days such payment is delinquent, at
the lesser of: (i) the prime rate as reported by the Chase Manhattan Bank, New
York, New York, on the date such payment is due, plus an additional two percent
(2%), or (ii) the maximum rate permitted by applicable law.

5.6.3 Place of Royalty Payment and Currency Conversions. Royalties shall be
deemed payable by the entity making the Net Sales from the country in which
earned in local currency and subject to foreign exchange regulations then
prevailing. Royalty payments shall be made in United States dollars to the
extent that free conversion to United States dollars is permitted. The rate of
exchange to be used in any such conversion from the currency in the country
where such Net Sales occurs shall be in accordance with the policy set forth in
Exhibit A hereto. If, due to restrictions or prohibitions imposed by national or
international authority, payments cannot be made as aforesaid, the Parties shall
consult with a view to finding a prompt and acceptable solution, and SPL or its
designated Affiliates will, from time to time, deal with such monies as
Pharmacopeia may lawfully direct at no additional

 

20



--------------------------------------------------------------------------------

out-of-pocket expense to SPL. Notwithstanding the foregoing, if royalties in any
country cannot be remitted to Pharmacopeia for any reason within six (6) months
after the end of the calendar quarter during which they are earned, then SPL
shall be obligated to deposit the royalties in a bank account in such country in
the name of Pharmacopeia.

5.7 Maintenance of Records; Audits.

5.7.1 Records; Inspection. SPL and its Affiliates shall keep complete, true and
accurate books of account and records for the purpose of determining the royalty
amounts payable under this Agreement, which books and records shall be
maintained in accordance with SPL’s records retention policies. Upon prior
written notice from Pharmacopeia, SPL shall, within a period not to exceed
forty-five (45) days, permit an independent certified public accounting firm of
nationally recognized standing selected by Pharmacopeia and reasonably
acceptable to SPL, at Pharmacopeia’s expense, to have access during normal
business hours to examine pertinent books and records of SPL and/or its
Affiliates as may be reasonably necessary to verify the accuracy of the royalty
reports hereunder. The examination shall be limited to pertinent books and
records for any calendar year ending not more than thirty-six (36) months prior
to the date of such request. Such inspections may be made no more than once each
calendar year. In the event that the accounting firm correctly concludes that a
variation or error has occurred resulting in an underpayment of royalties by SPL
of five percent (5)% or more of the amount actually due for the period covered
by the inspection, SPL shall pay to Pharmacopeia such additional amounts, as
well as the costs relating to the inspection, within thirty (30) days of receipt
of an invoice for such amounts. Any overpayment of royalties by SPL discovered
through such audit shall be fully creditable against royalties subsequently due
hereunder. SPL may designate competitively sensitive information which such
auditor may not disclose to Pharmacopeia; provided, however, that such
designation shall not encompass the auditor’s conclusions. The accounting firm
shall disclose to Pharmacopeia only whether the royalty reports are correct or
incorrect and the specific details concerning any discrepancies. No other
information shall be provided to Pharmacopeia. The accounting firm employees
shall sign confidentiality agreements acceptable to SPL as a condition precedent
to their inspection. SPL shall include in each sublicense granted by it pursuant
to this Agreement a provision requiring the Sublicensee to make reports to SPL,
to keep and maintain records of sales made pursuant to such sublicense and to
grant access to such records by Pharmacopeia’s independent accountant to the
same extent required of SPL under this Agreement. Upon expiration of the
thirty-six (36) month period immediately following the receipt by Pharmacopeia
of SPL’s fourth quarter royalty report for a given calendar year in accordance
with Section 5.6.1, the calculation of royalties payable with respect to such
year shall be binding and conclusive upon Pharmacopeia, and SPL, its Affiliates
and its Sublicensees shall be released from any liability or accountability with
respect to royalties for such year, except for instances of fraud or other
intentional misconduct by SPL.

5.8 Coordination With Payments under US Agreement. The milestones and royalties
payable by SPL under Sections 5.3, 5.4 and 5.5 are in consideration for the
rights and licenses granted to SPL under this Agreement and are in addition to
any amounts payable to Pharmacopeia under the US Agreement. It is understood and
agreed that, with respect to the specific milestones payable under Sections
5.4.1(a)(i)-(iii) and 5.4.1(b)(i)-(iii), the occurrence of the same milestone
event will result in milestone payment obligations under both this Agreement and
the corresponding provisions of the US Agreement. However, the specific
milestones payable under Sections 5.4.1(a)(iv) and (v) and Sections 5.4.1(b)(iv)
and (v) under this Agreement and the analogous milestones under the US Agreement
shall be paid, respectively, upon occurrence of the relevant milestone event
specified in this Agreement or the US Agreement.

5.9 Tax Matters.

5.9.1 Withholding Taxes. All royalty amounts required to be paid to Pharmacopeia
pursuant to this Agreement shall be paid with deduction for withholding for or
on account of any taxes (other than taxes imposed on or measured by net income)
or similar governmental charge imposed by a jurisdiction other than the United
States (“Withholding Taxes”) to the extent Pharmacopeia and/or its Affiliates or
their successors has the lawful rights to utilize the Withholding Taxes paid by
SPL as a credit against Pharmacopeia’s and/or its Affiliates regular U.S. tax
liability. SPL shall provide Pharmacopeia documentation evidencing payment of
any Withholding Taxes hereunder in a manner that is satisfactory for purposes of
the U.S. Internal Revenue Service. Any Withholding Taxes paid when due hereunder
shall be for the account of Pharmacopeia and shall not be included in the
calculation of Net Sales. Payments of Withholding Taxes made by SPL pursuant to
this Section 5.9.1 shall be made based upon financial

 

21



--------------------------------------------------------------------------------

information provided to SPL by Pharmacopeia, and to the extent that such
information is incorrect Pharmacopeia shall be liable for any deficiency, and
any fine, assessment or penalty imposed by any taxing authority in the Territory
for any deficiency in the amount of any such Withholding Taxes, or the failure
to make payment of Withholding Taxes, based upon such incorrect information. If
SPL is required to pay any such deficiency, or any fine, assessment or penalty
for any such deficiency based upon such incorrect information (except to the
extent caused by SPL’s gross negligence or willful misconduct), Pharmacopeia
shall promptly reimburse SPL for such payments, which shall not be included in
the calculation of Net Sales.

5.10 Product Development Costs. SPL shall, at SPL’s expense, be responsible for
conducting all development of Agreement Compounds, Agreement Products, Schering
Compounds, and all commercialization of Agreement Products.

ARTICLE VI

PATENTS AND INVENTIONS

6.1 Ownership of Schering Technology and Pharmacopeia Technology. It is
understood and agreed that (i) SPL shall own all Schering Technology including,
without limitation, Schering Improvements, and (ii) Pharmacopeia shall own all
Pharmacopeia Technology including, without limitation, Pharmacopeia
Improvements.

6.2 Ownership of Collaboration Technology. The Parties anticipate that the
Collaboration may result in new inventions, discoveries and innovations, as well
as improvements to existing technologies, whether patentable or not, within the
Collaboration Technology. Ownership of Collaboration Technology shall be
determined based upon U.S. Patent Laws and the following guidelines; provided ,
however , that ownership rights to all Collaboration Technology shall be subject
to the applicable licenses and other rights granted under Article IV of this
Agreement.

(a) Inventions by SPL Employees. Title to all Collaboration Technology invented
solely by employees of SPL working on the Collaboration at Pharmacopeia,
together with any Derivative Compounds synthesized by Pharmacopeia pursuant to
Section 2.9, shall be deemed to be owned by SPL.

(b) Inventions by Pharmacopeia Employees. Title to all Collaboration Technology
invented solely by employees of Pharmacopeia shall be deemed to be owned by
Pharmacopeia.

(c) Joint Inventions. Title to all Collaboration Technology invented jointly by
one or more employees of SPL working on the Collaboration at Pharmacopeia, and
one or more employees of Pharmacopeia shall be deemed to be jointly owned by SPL
and Pharmacopeia.

6.3 Filing, Prosecution and Maintenance of Patents.

6.3.1 Collaboration Technology. SPL shall have the right to prepare, file,
prosecute and maintain in such countries as it deems appropriate in its
discretion, at its own expense and upon appropriate consultation with
Pharmacopeia, patent applications and patents, and to conduct any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents thereto within the Collaboration Technology, and
Pharmacopeia shall give reasonable cooperation in connection therewith, at SPL’s
request and expense. SPL shall provide Pharmacopeia with copies of any new
patent applications claiming Collaboration Technology which are proposed to be
filed by SPL, as provided in Section 6.4.1. In the event that SPL does not file
a patent or patent application claiming an invention within such Collaboration
Technology, or if it ceases to so prosecute, maintain, conduct any
interferences, re-examinations, reissues, oppositions or requests for patent
term extension or governmental equivalents thereto relating to such an
invention, Pharmacopeia shall have the right, in its sole discretion, to
undertake such activities at its own expense, and SPL shall give reasonable
cooperation in connection therewith, at Pharmacopeia’s expense.

6.3.2 Schering Technology. SPL shall have the right to prepare, file, prosecute
and maintain in such countries as it deems appropriate in its discretion, at its
own expense, patent applications and patents, and to conduct any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents thereto within the Schering Technology and Pharmacopeia
shall give reasonable cooperation in connection therewith, at SPL’s request and
expense.

 

22



--------------------------------------------------------------------------------

6.3.3 Pharmacopeia Technology. Pharmacopeia shall have the right to prepare,
file, prosecute and maintain in such countries as it deems appropriate in its
discretion, at its own expense, patent applications and patents, and to conduct
any interferences, re-examinations, reissues, oppositions or requests for patent
term extension or governmental equivalents thereto within the Pharmacopeia
Technology, and SPL shall give reasonable cooperation in connection therewith,
at Pharmacopeia’s request and expense.

6.4 Cooperation.

6.4.1 Cooperation. Upon request, and at the requesting Party ’s expense, each of
Pharmacopeia and SPL shall provide the other Party reasonable assistance to
prepare, file, prosecute and maintain patents and patent applications covering
any Collaboration Technology, Schering Improvements or Pharmacopeia Improvements
which the requesting Party has the right to file. Reasonable assistance shall
include, without limitation, providing the requesting Party with necessary or
useful data and information relating to the Collaboration Technology, Schering
Improvements or Pharmacopeia Improvements, as the case may be, and reasonable
access to the inventors of said inventions, as well as causing the execution of
required patent assignments and/or other documents. With respect to all patent
applications claiming Collaboration Technology, or any Derivative Compounds,
Lead Compounds which are Hits, or Schering Derivatives, the filing Party shall
give the non-filing Party an opportunity to review the text of such patent
applications before filing, shall consult with the non-filing Party with respect
thereto, and shall supply the non-filing Party with a copy of the applications
as filed, together with notice of its filing date and serial number. SPL will
identify to Pharmacopeia any of SPL’s proprietary information contained in such
documents to be provided to Pharmacopeia to ensure that Pharmacopeia will
protect SPL’s proprietary information, including without limitation, information
relating to Targets. In addition, with respect to applications which do not
include Pharmacopeia inventors, SPL may redact or provide in coded form any
information contained in such documents to be provided to Pharmacopeia to the
extent necessary (in SPL’s opinion) to protect SPL’s proprietary information,
including without limitation, information relating to Targets. Pharmacopeia and
SPL shall each keep the other Party advised of the status of the actual and
prospective patents and patent applications within the Collaboration Patent
Rights for which it is responsible, and upon the written request of the other
Party, will provide advance copies of any substantive papers related to the
filing, prosecution and maintenance of such Collaboration Patent Rights.

6.5 Enforcement.

6.5.1 Notice. Each Party shall promptly notify the other of its knowledge of any
actual or potential infringement of the Collaboration Technology by a Third
Party.

6.5.2 Collaboration Technology. SPL shall have the initial right, but not the
obligation, to take reasonable legal action to enforce against infringements by
Third Parties or defend any declaratory judgment action relating to any patent
within the Collaboration Technology at its sole cost and expense. If, within
six (6) months following receipt of notice of such infringement from
Pharmacopeia (or written notice of a declaratory judgment action alleging
invalidity or unenforceability of such Collaboration Technology), SPL does not
take such action against a commercially significant infringement, Pharmacopeia
shall, in its sole discretion, have the right, but not the obligation to take
such action at its sole expense.

6.5.3 Schering Technology and Pharmacopeia Technology. It is understood and
agreed that Pharmacopeia shall have the sole right, but not the obligation, to
initiate and conduct legal proceedings to enforce the Pharmacopeia Technology
against any actual or threatened infringement or misappropriation or defend any
declaratory judgment action relating thereto, at its sole expense, and that SPL
shall have the sole right, but not the obligation, to initiate and conduct legal
proceedings to enforce the Schering Technology against any actual or threatened
infringement or misappropriation or defend any declaratory judgment action
relating thereto, at its sole expense.

6.5.4 Cooperation; Costs and Recoveries. Each Party agrees to render such
reasonable assistance as the enforcing Party may request, and at the enforcing
Party’s expense. Costs of maintaining any such action shall be paid by the Party
bringing the action

 

23



--------------------------------------------------------------------------------

and any damages or settlements recovered therefrom shall belong to such
Party. To the extent that SPL recovers any lost profits or other recovery based
upon Third Party sales of infringing products, Pharmacopeia shall receive an
equitable share of such recovery, as determined based upon the royalties
Pharmacopeia would have been entitled to under this Agreement on Net Sales by
SPL, its Affiliates or Sublicensees of the relevant Agreement Products
corresponding to such lost profits. If SPL, in its sole discretion, agrees to
settle any such infringement action by granting a sublicense to the Third Party
infringer, and such Third Party, but for the grant of such sublicense, would be
infringing a claim of an issued patent in the Collaboration Technology, or a
composition-of-matter claim of an issued patent in the Schering Technology, SPL
shall be entitled to receive all consideration payable by such Third Party for
the grant of the license; provided, however, that net sales of such Third Party
products in the Territory on which SPL receives such consideration (including,
without limitation, running royalties or lump sum payments) shall be treated as
Net Sales for purposes of this Agreement, and further provided that,
notwithstanding anything herein to the contrary, SPL’s royalty obligations to
Pharmacopeia with respect to such Third Party sales in any calendar quarter
shall not exceed fifty percent (50%) of the royalties received by SPL from such
Third Party for the same quarter.

6.6 Infringement Claims. If the manufacture, sale or use of any Agreement
Product pursuant to this Agreement because of the practice of the Pharmacopeia
Technology, Collaboration Technology or Schering Technology, results in any
claim, suit or proceeding alleging patent infringement against Pharmacopeia or
SPL (or their respective Affiliates or Sublicensees), such Party shall promptly
notify the other Party hereto in writing setting forth the facts of such claim
in reasonable detail. The Party subject to such claim shall have the exclusive
right and obligation to defend and control the defense of any such claim, suit
or proceeding, at its own expense, using counsel of its own choice; provided,
however, it shall not enter into any settlement which admits or concedes that
any aspect of (i) the Schering Technology or Collaboration Technology in the
case of Pharmacopeia, and (ii) the Pharmacopeia Technology or Collaboration
Technology in the case of SPL, is invalid or unenforceable without the prior
written consent of such other Party. The Party subject to the claim shall keep
the other Party hereto reasonably informed of all material developments in
connection with any such claim, suit or proceeding.

6.7 Certification under Drug Price Competition and Patent Restoration
Act. Pharmacopeia and SPL each shall immediately give written notice to the
other of any certification of which they become aware filed pursuant to 21
U.S.C.§§355(b)(2)(A)(iv) and 355(j)(2)(A)(vii) claiming that Collaboration
Patent Rights do not cover the use or sale of any product(s) equivalent to an
existing Agreement Product(s) by a Third Party. SPL shall have the right to
bring an infringement action, in its sole discretion and at its own expense, in
its own name and/or in the name of Pharmacopeia, subject to Section 6.5
above. The provisions of Section 6.5.4 shall apply to any such infringement
action.

6.8 Patent Term Restoration. The Parties hereto shall give reasonable
cooperation to each other in obtaining patent term restoration or supplemental
protection certificates or their equivalents in any country in the Territory
where applicable to the Collaboration Technology.

ARTICLE VII

CONFIDENTIALITY

7.1 Confidential Information. Except as expressly provided herein, the Parties
agree that, *, the receiving Party shall not disclose and except as expressly
provided in this Article 7, shall not use for any purpose any confidential
information (“Confidential Information”) furnished to it by the disclosing Party
hereto pursuant to this Agreement except to the extent that it can be
established by the receiving Party by competent proof that such information:

(i) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

24



--------------------------------------------------------------------------------

(iv) was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or

(v) was subsequently lawfully disclosed to the receiving Party, other than under
a duty of confidentiality, by a Third Party that had the right to make such
disclosure.

7.2 Permitted Use and Disclosures. Each Party hereto may use or disclose
Confidential Information disclosed to it by the other Party to the extent such
information is included in the Pharmacopeia Technology, Schering Technology or
Collaboration Technology, as the case may be, and to the extent (i) such use or
disclosure is reasonably necessary and permitted in the exercise of the rights
granted hereunder in filing or prosecuting patent applications, prosecuting or
defending litigation, (ii) such disclosure is reasonably required to be made to
any institutional review board of any entity conducting clinical trials with
Agreement Compound(s) and/or Agreement Product(s), or to any governmental or
other regulatory agency, in order to gain approval to conduct clinical trials or
to market Agreement Compound(s) and/or Agreement Products, (iii) such disclosure
is required by law, regulation, rule, act or order of any governmental
authority, court, or agency, or is made in connection with submitting required
information to tax or other governmental authorities, or (iv) such disclosure or
use is reasonably required in conducting clinical trials, or making a permitted
sublicense or otherwise exercising license rights expressly granted to it by the
other Party pursuant to the terms of this Agreement; in each case, provided that
if a Party is required to make any such disclosure of another Party’s
Confidential Information, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the other Party of such disclosure and,
save to the extent inappropriate in the case of patent applications, will use
its reasonable diligent efforts to secure confidential treatment of such
Confidential Information in consultation with the other Party prior to its
disclosure (whether through protective orders or otherwise) and disclose only
the minimum necessary to comply with such requirements.

7.3 Return of Confidential Information. Following termination of this Agreement,
at any time upon request of the disclosing Party, the receiving Party will
return all documents, and copies thereof, containing the disclosing Party’s
Confidential Information that are still in the receiving Party’s possession or
control; however, the receiving Party may retain one copy of such documents in a
secure location solely for the purpose of determining its obligations hereunder,
to comply with any applicable regulatory requirements, or to defend against any
product liability claims.

7.4 Nondisclosure of Terms. Each of the Parties hereto agrees not to disclose to
any Third Party the existence or the terms of this Agreement without the prior
written consent of each other Party hereto, except to such Party’s attorneys,
advisors, investors and others on a need to know basis under circumstances that
reasonably ensure the confidentiality thereof, or to the extent required by
law. Notwithstanding the foregoing, the Parties will agree upon a press release
to announce the effectiveness of this Agreement, together with a corresponding
Q&A outline for use in responding to inquiries about the Agreement; and in such
event, Pharmacopeia and SPL may each disclose to Third Parties the information
contained in such press release and Q&A without the need for further approval by
the other. In addition, Pharmacopeia may make public statements regarding
progress with respect to the development and commercialization of Agreement
Compounds and/or Agreement Products, including announcement of the achievement
of milestones, following consultation with SPL and with the written consent of
SPL. Nothing in this Section 7.4 shall prohibit a Party from making such
disclosures to the extent reasonably required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange. In such event, however, the disclosing Party shall use good
faith efforts to notify and consult with the other Party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent available.

7.5 Publication. Any manuscript by SPL or Pharmacopeia or their Affiliates
describing Agreement Products shall be subject to the prior review of the other
Party at least ninety (90) days prior to submission. Further, to avoid loss of
patent rights as a result of premature public disclosure of patentable
information, the receiving Party shall notify the disclosing Party in writing
within thirty (30) days after receipt of a disclosure whether the receiving
Party desires to file a patent application on any invention disclosed in such
scientific results. In the event that the receiving Party desires to file such a
patent application, the disclosing Party shall withhold publication or
disclosure of such scientific results until the earlier of (i) a patent
application is filed thereon, or (ii) the Parties

 

25



--------------------------------------------------------------------------------

determine after consultation that no patentable invention exists, or (iii) one
hundred and eighty (180) days after receipt by the disclosing Party of the
receiving Party’s written notice of the receiving Party’s desire to file such
patent application, or such other period as is reasonable for seeking patent
protection. Further, if such scientific results contain the information of the
receiving Party that is subject to use and nondisclosure restrictions under this
Article 7, the disclosing Party agrees to remove such information from the
proposed publication or disclosure.

7.6 Pharmacopeia Employees. All Pharmacopeia employees assigned to work
exclusively on Collaboration research projects pursuant to Section 2.5, shall be
required to have read and understood the Collaboration Business Conduct
Policy. Any Pharmacopeia employees assigned to work exclusively on Collaboration
research projects shall also be subject to non-compete obligations, as set forth
below, with respect to any Target with respect to which Collaboration research
efforts directed to such Target are performed at Pharmacopeia (including,
without limitation, the design and synthesis of Derivative Compounds based on
Lead Compounds). None of the individual Pharmacopeia chemists participating in
Target specific collaboration research shall *Pharmacopeia shall be liable for
any breach of the Collaboration Business Conduct Policy and/or these non-compete
obligations by its employees. * Pharmacopeia shall use reasonably diligent
efforts to ensure that its employees working on the Collaboration do not
disclose or provide access to any Collaboration Target-Specific Technology,
Schering Technology, or the results of any screening or other Target specific
research performed at Pharmacopeia in the Collaboration, to any Pharmacopeia
employees not working on the Collaboration (except to the extent reasonably
necessary for Pharmacopeia to ensure its compliance with its exclusivity
obligations hereunder) or to any Third Parties.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1 SPL. SPL warrants, represents and covenants on behalf of itself and its
Affiliates that: (i) it has the legal right and power to extend the rights
granted in this Agreement; (ii) it has the legal power, authority and right to
enter into this Agreement, and to perform all its obligations hereunder, and
(iii) it has not previously granted, and during the term of this Agreement will
not knowingly make any commitment or grant any rights which in any material way
conflict with the rights and licenses granted herein.

8.2 Pharmacopeia. Pharmacopeia represents, warrants and covenants on behalf of
itself and its Affiliates that: (i) it has the legal right and power to extend
the rights granted in this Agreement; (ii) it has the legal power, authority and
right to enter into this Agreement, and to perform all its obligations
hereunder; (iii) it has not previously granted, and during the term of this
Agreement will not knowingly make any commitment or grant any rights which in
any material way conflict with the rights and licenses granted herein; (iv) to
the best of its knowledge as of the Effective Date, there are no existing or
threatened actions, suits or claims pending against it with respect to the
Pharmacopeia Technology; (v) to the best of its knowledge as of the Effective
Date, it is not aware of any Existing Pharmacopeia Know-How which is not
available for use for all purposes contemplated by this Agreement; and (vi) to
the best of its knowledge as of the Effective Date, it owns or controls all of
the Pharmacopeia Technology, and has the rights to grant the licenses or
sublicenses granted to SPL hereunder with respect thereto.

8.3 Compliance with Agreement and Laws. Each Party shall comply in all material
respects with the terms of this Agreement and with all laws, rules and
regulations applicable to the discovery, development, manufacture, distribution,
import and export and sale of pharmaceutical products pursuant to this
Agreement.

8.4 Disclaimer. SPL and Pharmacopeia expressly disclaim any representation,
warranty or guaranty that the Collaboration will be successful. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, PHARMACOPEIA AND SPL AND THEIR
RESPECTIVE AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
PHARMACOPEIA TECHNOLOGY, THE SCHERING TECHNOLOGY, THE COLLABORATION TECHNOLOGY,
LEAD COMPOUNDS, DERIVATIVE COMPOUNDS, AGREEMENT COMPOUNDS OR AGREEMENT PRODUCTS,
OR INFORMATION DISCLOSED PURSUANT TO ARTICLE VII, AND EXPRESSLY DISCLAIM ALL
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE
PHARMACOPEIA TECHNOLOGY, COLLABORATION TECHNOLOGY OR SCHERING TECHNOLOGY (IN
EACH CASE, WHETHER PATENTED OR UNPATENTED), OR NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

26



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1 Indemnification by SPL. SPL shall indemnify, defend and hold harmless
Pharmacopeia and its Affiliates, and each of its and their respective employees,
officers, directors and agents (the “Pharmacopeia Indemnitees”) from and against
any and all liability, loss, claims, damage, cost, and expense (including
reasonable attorneys’ and professionals’ fees and other expenses of litigation)
(collectively, a “Liability”) arising out of or in connection with Third Party
claims relating to (i) the discovery, development, manufacture, use, testing,
marketing, sale or other disposition of Agreement Products by or on behalf of
SPL or its Affiliates or Sublicensees, (ii) performance of the Collaboration by
SPL, (iii) any injury, illness or disease suffered by any SPL employees in
connection with the performance of the Collaboration, (iv) the use of any and
all Targets with respect to which research activities are conducted in the
Collaboration, including without limitation claims in connection with materials
relating to such Target, or (v) any breach by SPL of its representations and
warranties made under this Agreement, except, in each case, to the extent such
Liabilities result from the gross negligence or willful misconduct of
Pharmacopeia, its Affiliates, or any of their respective employees, officers,
directors or agents.

9.2 Indemnification by Pharmacopeia. Pharmacopeia shall indemnify, defend and
hold harmless SPL and its Affiliates, and each of its and their respective
employees, officers, directors and agents (the “SPL Indemnitees”) from and
against any Liability (as defined above) arising out of or in connection with
Third Party claims relating to (i) the performance of the Collaboration by
Pharmacopeia except to the extent directly related to the use of Targets,
(ii) any injury, illness or disease suffered by any Pharmacopeia employees in
connection with the performance of the Collaboration, (iii) any product based
upon a Pharmacopeia Compound developed, manufactured, used, sold or otherwise
distributed by or on behalf of Pharmacopeia, its Affiliates or Licensees, as
permitted under this Agreement (including, without limitation, product liability
and patent infringement claims), (iv) any breach of Pharmacopeia’s contractual
obligations to Third Parties, or (v) any breach by Pharmacopeia of its
representations and warranties made under this Agreement, except, in each case,
to the extent such Liabilities result from the gross negligence or willful
misconduct of SPL, its Affiliates, or any of their respective employees,
officers, directors or agents.

9.3 No Consequential Damages. Except with respect to Third Party claims as
provided for under Sections 9.1 and 9.2, in no event shall any Party to this
Agreement have any claims against or liability to the other Party for any
special, consequential or incidental damages arising under this Agreement under
any theory of liability.

9.4 Procedure. In the event that any Indemnitee intends to claim indemnification
under this Article IX, it shall promptly notify the other Party in writing of
any such alleged Liability. The indemnifying Party shall have the right to
control the defense thereof with counsel of its choice; provided, however, that
any Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the indemnifying Party, if representation of such
Indemnitee by the counsel retained by the indemnifying Party would be
inappropriate due to actual or potential differing interests between such
Indemnitee and any other Party represented by such counsel in such
proceeding. The affected Indemnitees shall cooperate reasonably with the
indemnifying Party and its legal representatives in the investigation and
defense of any action, claim or liability covered by this Article IX. Neither
Party may settle a claim or action related to a Liability for which it or the
other Party seeks indemnification hereunder without the consent of the other
Party, if such settlement would impose any monetary obligation on the other
Party or require the other Party to submit to an injunction or otherwise limit
the other Party’s rights under this Agreement. Any payment made by a Party to
settle any such claim or action shall be at its own cost and expense.

9.5 Insurance. Each Party shall obtain and maintain throughout the term of this
Agreement statutory Workers’ Compensation and Employer’s Liability insurance
covering all employees engaged in the performance of work under this
Agreement. Each Party shall provide the other Party with evidence of such
insurance and/or self-insurance program, upon request.

 

27



--------------------------------------------------------------------------------

ARTICLE X

TERM AND TERMINATION

10.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and unless terminated earlier as provided in this Article X or by mutual
written agreement of the Parties, the term of this Agreement shall continue in
full force and effect, on a country-by-country and product-by-product basis,
until SPL and its Affiliates and Sublicensees have no further obligation to pay
royalties under Article V hereof in a country, at which time the Agreement shall
expire in its entirety in such country and the Parties shall have no further
payment obligations or other financial obligations to each other with respect to
the continuing use in such country of Pharmacopeia Technology, Schering
Technology and/or Collaboration Technology, as the case may be, in the manner
licensed herein. As royalty payment obligations for an Agreement Product expire
in a country, even if the Agreement thereafter remains in effect in such
country, SPL, its Affiliates and Sublicensees, shall no longer have any
remaining payment obligations hereunder with respect to such Agreement Product
in that country.

10.2 Termination for Cause. This Agreement may be terminated by written notice
by either Party at any time during the term of this Agreement if the other Party
(the “Breaching Party”) is in material breach or default of any of its material
obligations hereunder (including, without limitation, any payment obligations),
as follows: (i) the terminating Party shall send written notice of the breach or
default to the Breaching Party; and (ii) if such default or breach thereafter
continues for sixty (60) days after written notice thereof was provided to the
Breaching Party, then the termination shall become effective at the end of such
sixty (60) day period, unless the Breaching Party (or any other party on its
behalf) has cured any such breach or default prior to the expiration of the
sixty (60) day period or has commenced activities reasonably expected to cure
such breach within such sixty (60) day period and thereafter uses diligent
efforts to complete the cure as soon as practicable.

10.3 Termination Upon Bankruptcy or Insolvency. This Agreement may be terminated
by Pharmacopeia giving written notice of termination to SPL upon the filing of
bankruptcy or insolvency of SPL or the appointment of a receiver for the assets
of SPL, or the making by SPL of an assignment for the benefit of creditors, or
the institution of any proceedings against SPL under any bankruptcy
law. Termination shall be effective upon the date specified in such notice. The
rights of SPL under this Agreement shall not terminate in the event of a
bankruptcy of Pharmacopeia, unless SPL elects to terminate this Agreement in
accordance with the following provisions of this Section 10.3. In the event that
(i) Pharmacopeia shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
custodian, receiver or any trustee for it or a substantial part of its assets,
or shall commence any case or proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (ii) if there shall
have been filed any such bona fide petition or application, or any such
proceeding shall have been commenced against it, in which an order for relief is
entered or which remains undismissed for a period of sixty (60) days or more; or
(iii) if Pharmacopeia by any act or omission of act shall indicate its consent
to, approval of or acquiescence in any such bona fide petition, application, or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for it or any substantial part of its property, or shall suffer any such
custodianship, receivership or trusteeship to continue undischarged for a period
of sixty (60) days or more (each such event a “Pharmacopeia Bankruptcy Event”),
then SPL shall have the following rights. SPL shall have the right, in its sole
discretion, to elect to terminate this Agreement by giving written notice of
such termination to Pharmacopeia. In the event that SPL does not elect to
terminate this Agreement, then notwithstanding any rejection of this Agreement
by Pharmacopeia (which, for purposes of this Section 10.3, includes any debtor
in possession, trustee or other entity that may succeed Pharmacopeia) pursuant
to 11 U.S.C. §365, SPL shall retain all of its rights, benefits, licenses,
protections and privileges under this Agreement and shall be entitled to all of
the rights, benefits and protections of a licensee under 11 U.S.C. 365(n). SPL
will have the right (including, without limitation, the right and ability to
cure any and all defaults by Pharmacopeia under this Agreement, any agreement
supplementary hereto, and any agreement with a Third Party affecting or
comprising all or a part of the Pharmacopeia Technology, and to take any other
actions, to oppose a rejection pursuant to 11 U.S.C. §365 of this Agreement, and
to contract directly with Third Parties, if any, involved in contracted
arrangements with Pharmacopeia with respect to performance of the
Collaboration), provided that SPL’s obligations to make payments to Pharmacopeia
under this Agreement shall automatically be reduced by the amount of all
out-of-pocket costs and expenses incurred by SPL in exercising such rights. The
Parties acknowledge and agree that all information, data and other intellectual
property referred to in this Section 10.3 (including, without limitation,
Pharmacopeia Technology) and all Agreement Compounds, Agreement Products,
Collaboration Technology and any other intellectual property that is licensed,
or is the subject of any other right, benefit, protection or privilege that is
granted, transferred or otherwise afforded, to SPL hereunder is “intellectual
property” within the meaning of 11 U.S.C. §365.

 

28



--------------------------------------------------------------------------------

10.4 Termination for Pharmacopeia Change in Control.

10.4.1 Termination of Entire Agreement. In the event of any Pharmacopeia Change
in Control during the term of this Agreement, SPL shall have the right to
terminate this Agreement upon ninety (90) days written notice after such
Pharmacopeia Change in Control. In such event, the provisions of Sections
10.6.1, 10.6.2, 10.6.3 and 10.6.4(d) shall apply, but none of the provisions of
Section 10.6.5 shall be applicable.

10.4.2 Termination of the Collaboration. In the event that such Pharmacopeia
Change in Control occurs during the term of the Collaboration, SPL may, in its
discretion, elect to terminate the Collaboration (but not the Agreement) on
ninety (90) days written notice as set forth in Section 2.2.3. Upon receipt of
written notice from SPL of its decision to terminate the Collaboration (but not
the Agreement) pursuant to this Section 10.4.2 and Section 2.2.3, Pharmacopeia
(or its successor in interest as a result of the Pharmacopeia Change in Control)
shall have the option (exercisable in its sole discretion) to provide to SPL
within thirty (30) days after receipt of such notice a written certification
signed by a senior corporate officer of Pharmacopeia (or such successor) setting
forth written representations and warranties by Pharmacopeia (or such
successor):

 

  (i) that it is committed to continuing in good faith to perform the
Collaboration under the terms of this Agreement;

 

  (ii) that it will continue to provide at least the same level and quality of
personnel, facilities and resources for the performance of the Collaboration as
existed prior to the Pharmacopeia Change in Control;

 

  (iii) that it will implement such additional safeguards as may be required
(and which are reasonably acceptable to SPL) to ensure that all of SPL’s
Confidential Information will be protected from unauthorized disclosure or use
by Pharmacopeia (or such successor) and its Affiliates; and

 

  (iv) that it will take such other actions as are reasonably necessary to
provide reasonable assurances to SPL that the results of the Collaboration,
including without limitation, any Agreement Compounds and Collaboration
Technology, will only be used by Pharmacopeia (or such successor) and its
Affiliates in furtherance of the Collaboration or as otherwise expressly
permitted under the terms and conditions of this Agreement.

If Pharmacopeia (or such successor) does not provide a certification under this
Section 10.4.2 within such thirty (30) day period, then the Collaboration shall
terminate upon expiration of the ninety (90) period following SPL’s notice of
termination under this Section 10.4.2, and all of the provisions of
Section 10.6.5 shall apply.

If Pharmacopeia (or such successor) does provide a certification under this
Section 10.4.2 within such thirty (30) day period, then following SPL’s receipt
of such certification from Pharmacopeia (or such successor) pursuant to this
Section 10.4.2, SPL shall have the right to rescind its notice of termination of
the Collaboration by providing written notice to Pharmacopeia within thirty
(30) days after receipt of such written certification. If following receipt of
such certification, SPL provides written notice rescinding its decision to
terminate the Collaboration within such thirty (30) day period, then none of the
provisions of Section 10.6 shall apply and the Collaboration shall continue
under the terms and conditions of this Agreement as if SPL had never provided
any notice of termination under Section 10.4.2. However, if following receipt of
such certification, SPL does not provide written notice rescinding its decision
to terminate the Collaboration within such thirty (30) day period, then the
Collaboration shall terminate upon expiration of the ninety (90) day period
following SPL’s notice of termination under Section 10.4.2, and the provisions
of Section 10.6.5(i) and (ii) shall apply, but the provisions of
Section 10.6.5(iii) shall not apply. For purposes of clarity and avoidance of
doubt, the Parties agree that written notice provided by Schering Corporation
rescinding a decision by Schering Corporation to terminate the Collaboration
under the corresponding provisions of the US Agreement shall also be deemed
notice by SPL under this Agreement.

 

29



--------------------------------------------------------------------------------

10.5 Concurrent Termination with the US Agreement. In the event of any
termination of the US Agreement by either Pharmacopeia or Schering Corporation
under the provisions of Sections 10.2, 10.3 or 10.4 thereof, as applicable, this
Agreement shall automatically terminate concurrently under the corresponding
Section 10.2, 10.3 or 10.4 of this Agreement.

10.6 Effect of Termination.

10.6.1 Accrued Obligations. Termination of this Agreement for any reason shall
not relieve the Parties from any liability which at the time of such termination
has already accrued to the other Party, or which is attributable to a period
prior to such termination, nor preclude either Party from pursuing all rights
and remedies it may have hereunder or at law or in equity with respect to any
breach of this Agreement.

10.6.2 Return of Materials. Upon any termination of this Agreement, SPL and
Pharmacopeia shall promptly return to the other Party all Confidential
Information (including without limitation all Existing Schering Know-How or
Existing Pharmacopeia Know-How, as the case may be) as set forth in Section 7.3.

10.6.3 Effect on Agreement Products. In the event that two (2) or more Agreement
Compounds and/or Agreement Products are being developed and/or commercially
exploited by SPL, its Affiliates or Sublicensees under this Agreement and a
breach entitling Pharmacopeia to terminate this Agreement occurs which relates
solely to a single Agreement Compound or Agreement Product, then Pharmacopeia
shall have the option to terminate this Agreement only with respect to the
applicable Agreement Compound or Agreement Product, and in which case all of the
terms of this Agreement shall remain in full force and effect with regard to the
other Agreement Compounds and/or Agreement Products being developed and
commercialized. In the event this Agreement is terminated with respect to a
given Agreement Product, SPL shall have the right to continue to sell its
remaining inventory of such Agreement Product for a period of up to six
(6) months after the date of termination, provided that SPL continues to pay
royalties to Pharmacopeia with respect to such sales.

10.6.4 Licenses.

(a) Termination by Pharmacopeia Pursuant to Section 10.2. In the event of
termination by Pharmacopeia under Section 10.2, the licenses granted hereunder
relating to any Agreement Product with respect to which there has been a
material breach, shall terminate, and the licenses granted to Pharmacopeia
hereunder shall remain in effect, subject to the terms and conditions of this
Agreement; provided, however, a breach shall have no effect on SPL’s licenses
hereunder other than with respect to the Agreement Product (together with any
Hits, Lead Compounds which are Hits, and/or Derivative Compounds discovered by
Pharmacopeia in performance of Screening Programs and/or Optimization Programs
against the same Target as such Agreement Product) to which the breach
specifically relates, and the remaining licenses granted hereunder shall remain
in effect, subject to the terms and conditions of this Agreement.

(b) Termination by SPL Pursuant to Sections 10.2 or 10.3. In the event of any
termination by SPL pursuant to Section 10.2 or 10.3 above, any licenses granted
by SPL hereunder shall terminate concurrently, and any licenses granted by
Pharmacopeia shall remain in effect, subject to the terms and conditions of this
Agreement.

(c) Termination by Pharmacopeia Pursuant to Section 10.3. In the event of any
termination by Pharmacopeia pursuant to Section 10.3 above, any licenses granted
by Pharmacopeia hereunder shall terminate concurrently, and any licenses granted
by SPL shall remain in effect, subject to the terms and conditions of this
Agreement.

(d) Termination by SPL Pursuant to Section 10.4. In the event of any termination
by SPL pursuant to Section 10.4 above, any licenses granted by Pharmacopeia to
SPL, and by SPL to Pharmacopeia, shall remain in effect, except for the licenses
under Section 4.5, which shall terminate concurrently.

10.6.5 Effect of Termination of the Collaboration for Pharmacopeia Change in
Control. In the event that the Collaboration (but not the Agreement) is
terminated by SPL pursuant to Sections 10.4.2 and 2.2.3 as a result of a
Pharmacopeia Change in Control, and the decision to terminate is not rescinded
by SPL in accordance with Section 10.4.2, the Parties further agree that,
effective as of *

 

30



--------------------------------------------------------------------------------

(i) the non-solicitation provisions of Section 11.8 shall not apply with respect
to any of the individual Pharmacopeia employees identified as working on the
Collaboration under Section 2.5.1;

(ii) to the extent that SPL contracts with one or more Third Parties to complete
any Optimization Program which was ongoing at the time the Collaboration was
terminated, SPL shall have the right to *

(iii) if (and only if) Pharmacopeia (or its successor in interest as a result of
such Pharmacopeia Change in Control) has failed to timely provide a
certification to SPL in accordance with Section 10.4.2, Pharmacopeia (or such
successor)*

10.6.6 Surviving Provisions. Articles VI, VII, VIII, IX and XI of this
Agreement, as well as Sections 2.9.2, 2.9.3, 2.10, 2.11, 4.1.3, 4.4, 4.7, 5.4,
5.5, 5.6, 5.7, 5.8, 5.9, 5.10, and 10.6 shall survive the expiration or
termination of this Agreement for any reason and shall remain in full force and
effect.

ARTICLE XI

MISCELLANEOUS

11.1 Assignment. This Agreement shall not be assigned, or assignable, by either
Party hereto to any Third Party without the prior written consent of the other
Party, and any such attempted assignment shall be void and without force or
effect; provided, however, that notwithstanding the foregoing, either Party may,
without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate or in connection with the transfer or sale of all or
substantially all of its business or assets related to the subject matter to
which this Agreement pertains, or in the event of its merger, reorganization,
acquisition, sale, consolidation or change in control or similar
transaction. This Agreement shall be binding upon, and inure to the benefit of,
each Party, its Affiliates, and its permitted successors and assigns. Each Party
shall be responsible for the compliance by its Affiliates with the terms and
conditions of this Agreement.

11.2 Governing Law. This Agreement and any dispute arising from the performance
or breach hereof, shall be governed, interpreted and construed in accordance
with the laws of the State of New Jersey, without giving effect to conflict of
law principles. The Parties expressly exclude application of the United Nations
Convention for the International Sale of Goods.

11.3 Dispute Resolution. Except as set forth in Sections 3.3 and 5.5.4, any
dispute under this Agreement which is not settled by mutual consent shall be
finally settled by binding arbitration, conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association by three
arbitrators appointed in accordance with said rules. The arbitration shall be
held in New York, New York and at least one of the arbitrators shall be an
independent expert in pharmaceutical product development (including clinical
development and regulatory affairs). Any written evidence originally in a
language other than English shall be submitted in English translation
accompanied by the original or a true copy thereof. The costs of the
arbitration, including administrative and arbitrators’ fees, shall be shared
equally by the Parties. Each Party shall bear its own costs and attorneys’ and
witness’ fees. A disputed performance or suspended performances pending the
resolution of the arbitration must be completed within thirty (30) days
following the final decision of the arbitrators or such other reasonable period
as the arbitrators determine in a written opinion. Any arbitration subject to
this Section 11.3 shall be completed within one (1) year from the filing of
notice of a request for such arbitration.

11.4 No Implied Licenses. Only the licenses granted pursuant to the express
terms of this Agreement shall be of any legal force or effect. No license rights
shall be created by implication, estoppel or otherwise.

11.5 Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

31



--------------------------------------------------------------------------------

11.6 Waiver. Any delay or failure in enforcing a Party’ s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’ s rights to the future enforcement of its
rights under this Agreement, nor operate to bar the exercise or enforcement
thereof at any time or times thereafter, excepting only as to an express written
and signed waiver as to a particular matter for a stated duration.

11.7 Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees. Neither Party shall have any
power to enter into any contracts or commitments or to incur any liabilities in
the name of, or on behalf of, the other Party, or to bind the other Party in any
respect whatsoever.

11.8 Solicitation of Employees. SPL and Pharmacopeia both agree that, during the
Collaboration Term and for one (1) year thereafter, without the express prior
written consent of the other Party, they will not knowingly induce or attempt to
induce, directly or indirectly, any scientific or technical personnel then
employed by the other Party to accept employment or affiliation with the
inducing Party or its Affiliates.

11.9 Compliance with Laws. In exercising their rights under this license, the
Parties shall fully comply with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this license.

11.10 Export Control. This Agreement and the obligations of both Parties
hereunder are made subject to, and limited by, all applicable restrictions
concerning the export of products or technical information from the United
States of America which may be imposed upon or related to Pharmacopeia or SPL
from time to time by the government of the United States of
America. Furthermore, SPL agrees that it will not export, directly or
indirectly, any technical information acquired from Pharmacopeia under this
Agreement or any products using such technical information to any country for
which the United States government or any agency thereof at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the Department of Commerce or other
agency of the United States government when required by an applicable statute or
regulation.

11.11 Patent Marking. SPL agrees to mark and have its Affiliates and
Sublicensees mark all Agreement Products sold pursuant to this Agreement in
accordance with the applicable statute or regulations relating to patent marking
in the country or countries of manufacture and sale thereof.

11.12 Notices. Any notice required or permitted to be given or sent under this
Agreement shall be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered first-class
mail) to the Parties at the addresses and facsimile numbers indicated below.

If to Pharmacopeia, to:

Pharmacopeia, Inc.

3000 Eastpark Boulevard

Cranbury, New Jersey 08512

Attn: Chief Executive Officer

Fax No.: (609) 452-3672

with a copy to:

Pharmacopeia, Inc.

3000 Eastpark Boulevard Cranbury,

New Jersey 08512

Attn: General Counsel

Fax No.: (609) 452-3655

 

32



--------------------------------------------------------------------------------

If to SPL, to:

Schering-Plough Ltd.

Toepferstrasse 5

CH 6004 Lucerne, Switzerland

Attention: President

Facsimile No.: (011) 41 41 418 1630

with copies to:

Schering Corporation

2000 Galloping Hill Road

Kenilworth, New Jersey 07033

Attention: Law Department, Senior Legal Director – Licensing

Facsimile No.: (908) 298-2739

Schering Corporation

2000 Galloping Hill Road

Kenilworth, New Jersey 07033

Attention: Vice President, Business Development

Facsimile No.: (908) 298-5379

Any such notice shall be deemed to have been given when received. Either Party
may change its address or its facsimile number by giving the other Party written
notice, delivered in accordance with this Section.

11.13 Force Majeure. Failure of any Party to perform its obligations under this
Agreement (except the obligation to make payments when properly due) shall not
subject such Party to any liability or place them in breach of any term or
condition of this Agreement to the other Party to the extent (and only to the
extent) that such failure is due to fire, explosion, flood, drought, war,
terrorism, riot, sabotage, embargo, strikes or other labor trouble, failure of
suppliers, a national health emergency, compliance with any order or regulation
of any government entity acting with color of right, or any other cause beyond
the reasonable control of such non-performing Party and not caused by the
negligence, intentional conduct or misconduct of the non-performing Party (such
event or cause referred to as “force majeure”). The Party affected shall
promptly notify the other Party of the condition constituting force majeure as
defined herein and shall exert reasonable efforts to eliminate, cure or overcome
any such event of force majeure and to resume performance of its obligations
with all possible speed. If a condition constituting force majeure as defined
herein exists for more than ninety (90) consecutive days, the Parties shall meet
to negotiate a mutually satisfactory resolution to the problem, if
practicable. The foregoing notwithstanding, nothing herein shall require any
Party to settle on terms unsatisfactory to such Party any strike, lock-out or
other labor difficulty, any investigation or proceeding by any public authority
or any litigation by any Third Party.

11.14 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, invalid or unenforceable or
void, it is mutually agreed that this Agreement shall remain in full force and
effect without such provision, and the Parties will, in good faith, renegotiate
the terms and conditions of this Agreement so as to lawfully include the
substance of such provision (to the extent possible) in order to as fully as
possible realize the intent of the Parties and their commercial bargain.

11.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against either Party whose
signature appears thereon, but all of which taken together shall constitute but
one and the same instrument, and shall become effective on the Effective Date.

11.16 Captions. The captions of this Agreement are solely for the convenience of
reference and shall not affect its meaning or interpretation.

 

33



--------------------------------------------------------------------------------

11.17 Complete Agreement. This Agreement with its Exhibits, together with the US
Agreement, constitutes the entire agreement between the Parties with respect to
the subject matter hereof, and all prior agreements respecting the subject
matter hereof, either written or oral, expressed or implied, shall be abrogated,
canceled, and are null and void and of no effect; provided, however that except
as expressly set forth in this Agreement, nothing herein shall affect the rights
and obligations of the Parties under: (i) the certain Collaboration Agreement
and the certain Random Library Agreement between Pharmacopeia, Schering
Corporation and Schering-Plough Ltd. effective as of December 22, 1994, as
amended (the “1994 Agreements”); or (ii) the certain contemporaneous
Collaboration Agreements between Pharmacopeia and each of Schering Corporation
and Schering-Plough Ltd., effective as of October 29, 1998, each as amended (the
“1998 Agreements”). No amendment, modification, supplement, change or addition
to this Agreement (or the Exhibits attached hereto) shall be effective or
binding on either of the Parties hereto unless reduced to writing and executed
by the respective duly authorized representatives of Pharmacopeia and SPL.

11.18 Relationship of Prior Agreements. For purposes of clarity and avoidance of
doubt, the Parties acknowledge and agree that the terms and conditions of this
Agreement shall not apply to any compounds or products discovered and developed
by or on behalf of the Parties under the 1994 Agreements or the 1998
Agreements. In particular, the Parties acknowledge and agree that (i) no
milestone payment or royalty obligations set forth in this Agreement shall apply
to any compounds discovered and/or developed under the 1994 Agreements or the
1998 Agreements, and (ii) any Agreement Compounds and/or Agreement Products
discovered and developed under this Agreement shall not be subject to any
milestone payment or royalty obligations set forth in the 1994 Agreements or the
1998 Agreements.

11.19 Relationship to US Agreement; Controlling Provisions. The Parties
acknowledge and agree that this Agreement together with the US Agreement are
intended to operate together as a single worldwide agreement governing the
rights and obligations of Pharmacopeia, SPL and Schering Corporation. For
purposes of clarity and avoidance of doubt, the parties agree that Article II
and Article III of this Agreement shall be subject to and governed by the
corresponding provisions of the US Agreement. The Parties further agree that
SPL’s rights and obligations with respect to the filing, prosecution,
maintenance and enforcement of patents and patent applications under Article VI
of this Agreement shall be exercised and performed by the employees and/or
agents of Schering Corporation having responsibility for Schering Corporation’s
rights and obligations under Article VI of the US Agreement, and that all such
activities will be performed in a coordinated manner.

11.20 Recording. Each Party shall have the right, at any time, to record,
register, or otherwise notify this Agreement in appropriate governmental or
regulatory offices anywhere in the world, and each Party shall provide
reasonable assistance to the other in effecting such recording, registering or
notifying. The Parties acknowledge that this Agreement may be notified by either
Party to the European Community for compliance with applicable laws.

11.21 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement
including, without limitation, any filings with any antitrust agency which may
be required.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties as of the date set forth below.

 

PHARMACOPEIA, INC.     SCHERING-PLOUGH LTD. By:  

/s/    Stephen A. Spearman

    By:  

/s/    David Poorvin

Title:   EVP     Title:   Prokurist Date:   7/9/03     Date:   7/9/03

 

35



--------------------------------------------------------------------------------

EXHIBIT A

CURRENCY CONVERSION



--------------------------------------------------------------------------------

* EXHIBIT C

Elements of Fully Allocated Manufacturing Costs

The following expenses are included in manufacturing costs:

 

  1. Direct Materials

Materials used in the manufacturing process that are traced directly to the
completed product, such as:

 

  •  

Inert raw materials or excipients

 

  •  

Active substances/ingredients

 

  •  

Packaging components such as bottles, caps, labels, etc.

 

  2. Direct Labor

The cost of employees engaged in production activities that are directly
identifiable with product costs. Excludes supervision, which is included in
indirect labor, and production support activities such as inspection, plant and
equipment maintenance labor, and material handling personnel. Direct Labor cost
includes:

 

  •  

Base pay, overtime, vacation and holidays, illness, personal time with pay, and
shift differential.

 

  •  

Cost of employee fringe benefits such as health and life insurance, payroll
taxes, welfare, pension, profit sharing and bonuses.

 

  3. Indirect Manufacturing Costs

Costs which are ultimately allocated to product based on an appropriate method
such as standard direct labor hours, tank hours, grams, vials, etc., of the
operating departments. These costs include:

 

  •  

Indirect Production Labor - salaries of employees engaged in production
activities who are not classified as direct labor, including supervision,
clerical, etc.

 

  •  

Costs of Direct Labor - employees not utilized for the manufacturing of product
such as training, downtime and general duties.

 

  •  

Indirect Materials - supplies and chemicals which are used in the manufacturing
process and are not assigned to specific products but are included in
manufacturing overhead costs. Includes supplies for which direct assignment to
products is not practical.

 

  •  

Utilities - expenses incurred for fuel, electricity and water in providing power
for production and other plant equipment.

 

  •  

Maintenance and Repairs - amount of expense incurred in-house or purchased to
provide services for plant maintenance and repairs of facilities and equipment.

 

  •  

Other Services - purchased outside services and rentals such as the cost of
security, ground maintenance, etc.



--------------------------------------------------------------------------------

  •  

Depreciation - of plant and equipment utilizing the straight-line method of
calculation.

 

  •  

Insurance - cost of inventory insurance, comprehensive insurance and other
insurance necessary for the safeguard of manufacturing plant and equipment.

 

  •  

Taxes - expense incurred for taxes on real and personal property (manufacturing
site, buildings and the fixed assets of equipment, furniture and fixtures,
etc.). If manufacturing site includes other operations (marketing, R&D, etc.),
taxes are allocated to manufacturing on the basis of total real and personal
property.

 

  •  

Cost of manufacturing, service departments - such as: (where applicable)

 

  •  

Packaging Engineering

 

  •  

Manufacturing Maintenance

 

  •  

Industrial Engineering

 

  •  

Receiving and Warehousing

 

  •  

Purchasing and Accounting

 

  •  

Production Scheduling

 

  •  

Inventory Management

 

  •  

Plant Materials Management

 

  •  

Central Weigh

 

  •  

Manufacturing Administration

 

  •  

Regulatory Affairs direct support to manufacturing (not to exceed $80,000 per
year for a three(3) year period)

 

  •  

Allocated costs of services provided to manufacturing including: (where
applicable)

 

  •  

Cafeteria

 

  •  

Personnel Operations

 

  •  

Health and Safety Services

 

  •  

Division Engineering and Operations Services

 

  •  

Plant Services (housekeeping)

 

  •  

Manufacturing Information Systems



--------------------------------------------------------------------------------

  •  

Plant Power

 

  •  

Office of V.P. Manufacturing

Various bases are used for allocating these costs to manufacturing operating
departments including headcount, square feet, metered utilities use, estimated
services rendered, EDP computer hours, etc.

 

  4. Quality Assurance Costs

Direct labor and indirect costs for Quality Assurance departments testing and
approving materials used in manufacturing and completed manufacturing batches
and finished products. This includes all manufacturing in-process testing and
testing of finished materials. Excluded from product costs are QA costs related
to research and development, stability testing, etc.

The following expenses are not included in manufacturing costs:

 

  a) Inventory Carrying Costs

 

  b) Regulatory Affairs Costs (except as set forth above)

 

  c) Pilot plant costs, research batches and other similar costs prior to
turnover to manufacturing. These are handled as development costs and expensed
to R&D. This excludes commercial goods produced by a research facility.

 

  d) Costs incurred by Manufacturing for special projects, or for
Schering-Plough Research Institute requests, to establish and certify new
production processes, batch sizes and product line improvements, and new vendor
certification of equipment and primary materials components. These costs are
expensed to R&D.

 

  e) Manufacturing start-up costs and initial one-time extraordinary
manufacturing costs incurred prior to plant operation and achievement of a
normal production activity level. Includes costs of training, testing,
qualification/validation of new equipment and facilities and initial trial
batches. These costs are deferred and then amortized to Other Production Costs
over five years.

 

  f) Significant idle capacity is eliminated from factory overhead and product
cost. Idle or excess capacity costs are culled out of the Manufacturing Budget
and expensed as a period cost to Other Production Costs.

 

  g) Finished goods warehousing, shipping and other distribution costs. These
are included in distribution costs which are part of marketing expenses.

 

  h) Product liability and/or business interruption insurance expenses.